Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 1 of 90 PageID #: 266




                  Exhibit	  1_Settlement Agreement
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 2 of 90 PageID #: 267



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
 JURTREAU VILLEGAS, PATRICK SCHIANO
                                                                  :
 and WILLIAM GILBERT GARVIN, individually
                                                                  : Case No.: 17-cv-05824-DLI-VMS
 and on behalf of all others similarly situated,
                                                                  :
                       Plaintiffs,                                :
          -against-                                               :
                                                                  :
 CABLEVISION SYSTEMS NEW YORK CITY                                :
 CORPORATION, CABLEVISION SYSTEMS                                 :
 CORPORATION, CSC HOLDINGS, LLC,                                  :
 ALTICE USA, INC., and ALTICE TECHNICAL                           :
 SERVICES US CORP.,                                               :
                        Defendants.                               :
 -------------------------------------------------------------------

                                SETTLEMENT AGREEMENT

        This Settlement Agreement is made and entered into by the Parties, as defined below,
arising out of the above-captioned lawsuit.

                     SECTION 1 – DEFINITIONS AND BACKGROUND

                                        A.      Definitions

1.1.     The term “Administrator” shall refer to RG/2 Claims Administration LLC.

1.2.  The term “Class Counsel” or “Plaintiffs’ Counsel” means The Law Office of Christopher
Q. Davis, PLLC.

1.3.    The term “Class Period” shall refer to (a) with respect to claims under the Fair Labor
Standards Act (“FLSA”), the time period beginning three years before the filing with the Court
of the Named Plaintiffs’ or Opt-In Plaintiffs’ respective consents to join the Litigation and
ending on the date of the Court’s Preliminary Approval order, or 60 calendar days from filing the
Preliminary Approval motion, whichever is shorter; and (b) with respect to claims under the New
York Labor Law (“NYLL”), the time period beginning on October 4, 2011 and ending on the
date of the Court’s Preliminary Approval order, or 60 calendar days from filing the Preliminary
Approval motion, whichever is shorter.

1.4.    The term “Complaint” shall refer to the Class and Collective Action Complaint for
Damages, Restitution and Injunctive Relief filed by Class Counsel with the Court in the
Litigation on October 4, 2017. The term “Complaint” shall include the Amended Complaint,
filed pursuant to Section 2.4 below.

1.5.     The term “Counsel” shall refer to Class Counsel and Defendants’ Counsel, collectively.




49001249v.2
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 3 of 90 PageID #: 268



1.6. The term “Court” shall refer to the United States District Court for the Eastern District of
New York.

1.7.    The term “Defendants” shall refer collectively to Cablevision Systems New York City
Corporation, Cablevision Systems Corporation, CSC Holdings, LLC, Altice USA, Inc., and
Altice Technical Services US Corp.

1.8.   The term “Defendants’ Counsel” shall refer to Seyfarth Shaw LLP.

1.9.   The term “Effective Date” shall refer to the later of: (i) if an appeal has been filed from
the order of the Court granting Final Approval, the date on which the appeal and any subsequent
proceedings are fully and finally disposed of; or (ii) if no appeal is filed, thirty-five (35) calendar
days following the date of Final Approval.

1.10. The term “Fairness Hearing” shall refer to a hearing to be scheduled by the Court to
consider whether the terms of this Settlement Agreement are fair, reasonable and adequate.

1.11. The term “Final Approval” shall refer to the issuance of an order by the Court granting
final approval to this Settlement Agreement, holding that it is a fair, reasonable and adequate
settlement of the claims that were asserted or could have been asserted in the Litigation, and
directing a final judgment to that effect, and dismissing the Litigation with prejudice.

1.12. The term “FLSA” shall refer to the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201
et seq. and all regulations issued pursuant thereto.

1.13. The term “Gross Settlement Amount” shall refer to Eight Hundred Thousand Dollars and
Zero Cents ($800,000.00). Under no circumstances shall any Defendants be obligated to make
any payments pursuant to this Settlement Agreement (other than payments to their own
respective counsel) that would increase the Gross Settlement Amount above this amount,
including without limitation payments for employer-side tax obligations.

1.14. The term “Litigation” shall refer to the civil action filed with the Court on or around
October 4, 2017 by Class Counsel entitled Villegas, et al. v. Cablevision Systems New York City
Corporation, et al., 17-cv-05824 (DLI) (VMS) (E.D.N.Y.).

1.15. The term “Named Plaintiffs” shall refer to Jurtreau Villegas, Patrick Schiano, and
William Gilbert Garvin.

1.16. The term “Net Settlement Fund” shall refer to the Gross Settlement Amount less (a)
attorneys’ fees and costs awarded to Class Counsel by the Court pursuant to Section 3.2; (b)
Service Payments pursuant to Section 3.3 as approved by the Court; and (c) employer-side
payroll tax obligations pursuant to Section 3.5.

1.17. The term “NYLL” shall refer to the New York Labor Law and all regulations and wage
orders issued pursuant thereto.

1.18. The term “Notice” shall refer to the form attached as Exhibit D hereto, to be provided
respectively to each Plaintiff.



                                                   2
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 4 of 90 PageID #: 269



1.19. The term “Notice Response Deadline” shall refer to a date sixty (60) calendar days from
the Administrator’s mailing of the Notice (as indicated by the postmark thereupon) in accordance
with Section 2.7.A. herein. If a Notice is returned undeliverable, the Notice Response Deadline
for such Class Member shall be sixty (60) calendar days from the date of the second mailing, but
no more than ninety (90) calendar days from first mailing.

1.20. The term “Opt-In Plaintiffs” shall refer to Luis Arzu, Ian Blackman, Errol Campbell,
Darryl De Freitas, Dexter Charter, Kester Charter, Rohan Drysdale, Wayne Fairclough, Felipe
Fong, Kevin Halls, Paul Hickson, Jamal Howell, Earl Jonas, Jorge Minguela, Paul Murray,
Bernard Paez, Dion Pemberton, Dwayne Scarlett, Guy O. St. Jean, Jermaine Titus, and Juan
Valdez.

1.21. The term “Opt-Out Statement” shall refer to the form set forth as Exhibit E to this
Settlement Agreement by which Other Class Members, as defined below, may request exclusion
from the provisions of this Settlement Agreement.

1.22. The term “Other Class Members” shall refer to all persons, other than the Named
Plaintiffs and Opt-In Plaintiffs, who, for any duration of time during the Class Period, were
employed by any of the Defendants as an Outside Plant Technician and were assigned to a depot
in Brooklyn or the Bronx.

1.23.   The term “Parties” shall refer to Plaintiffs and Defendants collectively.

1.24. The term “Participating Class Members” shall refer to all Named Plaintiffs, Opt-in
Plaintiffs, and any Other Class Member that does not file an Opt-Out Statement by the Notice
Response Deadline.

1.25. The term “Plaintiffs” shall refer to the Named Plaintiffs, Opt-In Plaintiffs and Other Class
Members.

1.26. The term “Preliminary Approval” shall refer to the issuance of an order by the Court,
substantially in the form attached as Exhibit C to this Settlement Agreement, holding
preliminarily that it is a fair and reasonable settlement of the claims that were asserted or could
have been asserted in the Litigation.

1.27. The term “Pro Rata Share” shall refer to an amount allocated to each Participating Class
Member from the Net Settlement Fund. The Pro Rata Share shall be calculated as described in
Paragraph 3.4.B. below.

1.28. The term “QSF” shall refer to a Qualified Settlement Fund to be created by the
Administrator to distribute settlement funds to Participating Class Members and pay all other
amounts contemplated by this Settlement Agreement.

1.29. The term “Released Parties” shall refer to Defendants, plus all of their respective past,
present and future parents, subsidiaries, affiliates, predecessors, successors, directors, officers,
members, employees, and anyone else acting for any of them.




                                                   3
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 5 of 90 PageID #: 270



1.30. The term “Service Payments” shall refer to payments to William Gilbert Garvin and Dion
Pemberton in recognition of their efforts on behalf of the Plaintiffs in the Litigation. Service
Payments shall not exceed $15,000.00 and shall be paid from the Gross Settlement Amount.

1.31. The term “Settlement Agreement” shall refer to this Agreement entered into between
Plaintiffs and Defendants.

1.32. The term “Settlement Distribution Check” shall refer to a check issued by the
Administrator to a Participating Class Member pursuant to Section 3 of this Settlement
Agreement.

1.33. The term “Weeks Worked” shall refer to those workweeks during the Class Period for
which a Plaintiff received pay for actual work performed and shall not include workweeks during
which a Plaintiff performed no work, even if the Plaintiff was paid for such workweeks.

                                       B.      Background

1.34. In the Litigation, the Plaintiffs allege that Defendants violated the FLSA and the NYLL
by expecting or requiring Plaintiffs to perform work “off the clock,” primarily by working
through their unpaid 30-minute lunch breaks and also by uncompensated pre-shift and post-shift
activities. Plaintiffs also allege that Defendants violated the NYLL by failing to provide
Plaintiffs with accurate wage statements.

1.35. Defendants deny the allegations of wrongdoing in the Litigation and specifically deny that
Plaintiffs were denied payments to which they were entitled, including without limitation overtime
pay, “gap pay,” and other wages, and that Defendants failed to furnish accurate wage statements.
Defendants, by entering into this Settlement Agreement, expressly deny any liability or
wrongdoing toward any Plaintiffs.

1.36. The Parties desire to fully and finally settle, resolve, and discharge any and all actual and
potential claims and disputes that were asserted or could have been asserted by Plaintiffs in the
Litigation. Accordingly, the Parties intend that this Settlement Agreement shall constitute a full
and complete settlement and release of claims against Defendants pursuant to the terms
described herein.

1.37. This Settlement Agreement was reached after extensive private arms-length negotiations
between Counsel, including two full days of mediation with the assistance of mediator Martin
Scheinman, Esq. The Parties and Counsel believe that this Settlement Agreement provides a fair
and reasonable settlement for all of the claims of the Plaintiffs.

1.38. The terms of the Settlement Agreement are based on a thorough evaluation by Class
Counsel of facts obtained through investigation and discovery. Class Counsel represent that they
have conducted a thorough investigation into the facts of the Litigation and have diligently
pursued an investigation of Plaintiffs’ claims against Defendants. Based on their own
independent investigation and evaluation, Class Counsel is of the opinion that the Settlement
Agreement is fair, reasonable, and adequate and is in the best interest of the Plaintiffs in light of
all known facts and circumstances, including the defenses asserted by Defendants and the delay
and uncertainty of future litigation, trials, and appeals.


                                                  4
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 6 of 90 PageID #: 271



                         SECTION 2 – SETTLEMENT APPROVAL

2.1.    Stay Of Litigation. The Parties hereby agree to a stay of all discovery, deadlines, and
other activity in or related to the Litigation other than in furtherance of this Settlement
Agreement unless and until the Court enters an order rejecting the Settlement Agreement.

2.2.   Mutual Full Cooperation. As soon as practicable after execution of this Settlement
Agreement, the Parties shall take all necessary steps to secure the Court’s Final Approval of this
Settlement Agreement and to effectuate all aspects of this Settlement Agreement. The Parties and
Counsel agree to cooperate fully with each other to obtain approval of and to accomplish the
terms of this Settlement Agreement.

2.3.    Approval Procedure. The Settlement Agreement requires the occurrence of all of the
following events: (a) execution of the Settlement Agreement by the Parties; (b) submission of
the Stipulation and Amended Complaint pursuant to Section 2.4.A.; (c) submission of the
Settlement Agreement to the Court together with Plaintiffs’ Unopposed Motion for Preliminary
Approval; (d) entry of an Order by the Court granting Preliminary Approval of the Settlement;
(e) Court approval of the method of distribution and the form and content of the Notice; (f)
distribution of the Notice to Other Class Members as described in Section 2.7.A.; (g) submission
to the Court of Plaintiffs’ Unopposed Motion for Final Approval and Motion for Attorneys’ Fees
and Costs; (h) a Court order granting Final Approval; (i) occurrence of the Effective Date; (j)
distribution of Settlement Distribution Checks within twenty-one (21) calendar days of the
Effective Date; and (k) filing by Class Counsel of a written declaration by the Administrator that
the Settlement Distribution Checks have been mailed to Plaintiffs within twenty-five (25)
calendar days of the Effective Date.

2.4.   Duties Of The Parties Before Preliminary Approval.

       A.      Amendment of Complaint

               (1)     Together with a fully executed original of this Settlement Agreement,
                       Class Counsel shall deliver to Defendants’ Counsel a signed original of
                       the Stipulation attached hereto as Exhibit A, providing for amendment of
                       the Complaint in the Litigation as set forth in the Amended Complaint
                       attached hereto as Exhibit B.

               (2)     Upon receipt of the documents described in Section 2.4.A., Defendants’
                       Counsel shall countersign the Stipulation attached hereto as Exhibit A and
                       return it to Class Counsel, who shall thereupon cause it to be filed with the
                       Court in the Litigation.

       B.      No later than fifteen (15) calendar days after the filing described in Section
               2.4.A(2), Class Counsel shall submit this Settlement Agreement to the Court as
               part of Plaintiffs’ Unopposed Motion for Preliminary Approval of the Settlement
               Agreement, for determination by the Court as to its fairness, adequacy, and
               reasonableness, and issuance of an order: (a) preliminarily approving this
               Settlement Agreement; (b) approving the form and content of the proposed



                                                 5
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 7 of 90 PageID #: 272



              Notice; (c) directing the mailing of the Notice to the Plaintiffs; and (d) scheduling
              a Fairness Hearing.

       C.     Class Counsel shall engage the Administrator prior to submitting their Motion for
              Preliminary Approval.

2.5.    CAFA Notice. No later than ten (10) business days after Plaintiffs submit their Motion
for Preliminary Approval, Defendants shall timely provide notice as required by the Class Action
Fairness Act (“CAFA”).

2.6.   Duties of the Parties Following Preliminary Approval.

       A.     No more than fifteen (15) business days after Preliminary Approval, Defendants
              shall provide the Administrator and Class Counsel with a class contact list,
              including names, postal addresses, and, if known, email addresses of the Plaintiffs
              as reflected in Defendants’ personnel records. The class contact list will also
              include each Plaintiff’s Weeks Worked broken down by total Weeks Worked in
              Brooklyn and total Weeks Worked the Bronx. These records shall be confidential
              and shall not be used for any purpose other than effectuation of this Settlement
              Agreement.

       B.     No later than fifteen (15) business days prior to the Fairness Hearing, or pursuant
              to a schedule set by the Court, Class Counsel shall file a Motion for Final
              Settlement Approval and a separate Motion for Attorneys’ Fees and Costs.

2.7.   Notices, Opt Outs and Objections.

       A.     Notice to Plaintiffs.

              (1)     Within ten (10) calendar days of receiving the information described in
                      Section 2.6.A., the Administrator shall mail the Court-approved Notice
                      (Exhibit D) to the each Plaintiff (a) by First Class United States mail,
                      postage prepaid, to his/her last known residential address as reflected in
                      Defendants’ personnel records, and (b) by email to each of the Plaintiff’s
                      last known personal email address, to the extent that personal email
                      addresses are included in Defendants’ personnel records. Each Plaintiff
                      will receive the Notice and an opportunity to object pursuant to Section
                      2.7.C. below; however, only Other Class Members may submit an Opt-
                      Out Statement.

              (2)     With respect to Notices sent by email, no follow-up or supplemental
                      distribution shall be performed for any email message returned as
                      undeliverable or as to which receipt or review by the Plaintiff is
                      unconfirmed. With respect to Notices sent by postal mail, the
                      Administrator shall perform one skip trace to obtain the correct address of
                      any Plaintiff for whom the Notice is returned by the U.S. Postal Service as
                      undeliverable. The Administrator shall notify Counsel of any such
                      undeliverable post mail Notice. The Administrator shall send one


                                                6
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 8 of 90 PageID #: 273



                   remailing to those Plaintiffs whose first postal mailing is returned as
                   undeliverable. The Administrator shall keep accurate records of the dates
                   on which it sends Notices.

      B.    Opt-Out by Other Class Members.

            (1)    Other Class Members can choose to opt out of the settlement solely to the
                   extent that this Settlement Agreement pertains to such Other Class
                   Members’ rights under the NYLL.

            (2)    To opt out, an Other Class Member must send an Opt-Out Statement to the
                   Administrator by first-class mail. To be effective, an Opt-Out Statement
                   must be postmarked no later than the applicable Notice Response Deadline
                   and must be signed. Opt-Out Statements that are not submitted on a
                   timely basis shall be deemed null, void and ineffective. Other Class
                   Members may withdraw their Opt-Out Statements at any time provided
                   such withdrawal is in writing and received by the Administrator no less
                   than 24 hours before the Fairness Hearing.

            (3)    If an Other Class Member fails to opt out as set forth herein, or withdraws
                   his/her opt out, he/she shall be deemed to be a Participating Class Member
                   in this Settlement Agreement for purposes of the release of claims set forth
                   in Section 4.B.

            (4)    The Administrator shall stamp the postmark date on the original of each
                   Opt-Out Statement that it receives and shall, within one (1) business day
                   of receipt, serve copies of each such Opt-Out Statement on Counsel. Class
                   Counsel shall file copies of each such Opt-Out Statement with the Clerk of
                   the Court within one (1) business day of receipt from the Administrator.
                   The Administrator shall retain the stamped originals of all such Opt-Out
                   Statements, and originals of all envelopes accompanying them, in its files
                   until such time as the Administrator is relieved of its duties and
                   responsibilities under this Settlement Agreement. Within one (1) business
                   day following the expiration of the Notice Response Deadline, the
                   Administrator shall e-mail a final list of all Other Class Members who
                   submitted an Opt-Out Statement to all Counsel.

      C.    Objections.

            (1)    A Participating Class Member can choose to object to this Settlement
                   Agreement solely to the extent that this Settlement Agreement pertains to
                   such individual’s rights under the Settlement Agreement.

            (2)    A Participating Class Member who wishes to so object must do so in
                   writing. To be considered, a written objection must be mailed to the
                   Administrator via First-Class United States Mail and be received by the
                   Administrator no later than the applicable Notice Response Deadline. The
                   written objection must be signed and must include the words, “I object to


                                            7
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 9 of 90 PageID #: 274



                      the Settlement proposed in the Villegas v. Cablevision litigation as it relates
                      to my rights under the Settlement Agreement,” as well as all of the reasons
                      for the objection. Any reasons not included in the written objection shall
                      not be considered. The written objection must also include the name (and
                      former names, if any), and current address for the Participating Class
                      Member making the objection. The Administrator shall stamp and serve
                      within one (1) business day of receipt, copies of each objection to Counsel
                      as set forth in Section 2.7.B(4). Class Counsel shall file the date-stamped
                      objections with the Court as part of Plaintiffs’ Final Approval Motion.

               (3)    A Participating Class Member who has submitted timely objections has the
                      right to appear at the Fairness Hearing either in person or through counsel
                      hired at his/her expense. No Participating Class Member may present or
                      support an objection at the Fairness Hearing unless he or she has filed a
                      timely, valid objection that complies with all procedures provided in this
                      section and the previous section. No Participating Class Member may
                      present or support an objection at the Fairness Hearing based on a reason
                      not stated in his or her written objections.

               (4)    An Other Class Member who has submitted an Opt-Out Statement
                      pursuant to Section 2.7.B of the Settlement Agreement may not submit
                      objections to the Settlement Agreement.

               (5)    The Parties may file with the Court written responses to any filed
                      objections no later than three (3) days before the Fairness Hearing.

                         SECTION 3 – SETTLEMENT PAYMENTS

3.1.   The Gross Settlement Amount and Net Settlement Fund shall be used for the payment of
the amounts set forth below.

3.2.    Attorneys’ Fees And Costs. Class Counsel shall petition the Court for an award of
attorneys’ fees and costs as part of their Motion for Final Settlement Approval. Class Counsel
agree that any award of attorneys’ fees shall be twenty-five percent (25%) of the Gross Settlement
Amount, i.e., two-hundred thousand dollars ($200,000). Class Counsel further agrees that any
award of costs shall not exceed $15,000.00. Defendants shall not oppose any request for
attorneys’ fees or costs by Class Counsel meeting these conditions so long as the Court approves
this Settlement Agreement in substantially the form in which it was submitted for approval. To
the extent the Court awards a lesser amount in attorneys’ fees or costs, this Settlement Agreement
shall remain in full force and effect and be binding upon the Parties, with the amount of such
reduction to be added to the Net Settlement Fund for distribution to Plaintiffs according to the
procedures herein.

3.3.    Service Payments. No more than $15,000.00 shall be paid from the Gross Settlement
Amount as Service Payments to William Gilbert Garvin and Dion Pemberton. Defendants shall
not oppose any request for Service Payments meeting this condition and shall not oppose
Plaintiffs’ recommended allocation of the Service Payments. The Service Awards are to be



                                                 8
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 10 of 90 PageID #: 275



 allocated as follows: Named Plaintiff William Gilbert Garvin shall receive Ten Thousand dollars
 ($10,000.00); and Opt-in Plaintiff Dion Pemberton shall receive Five Thousand dollars
 ($5,000.00). In the event the Court sets the amount of the Service Payments, then Mr. Garvin
 and Mr. Pemberton shall be bound by such a ruling. In the event the Court denies approval of
 the Service Payments, or reduces the amount of the Service Payment to any individual, such
 individual(s) shall receive only the amount, if any, as the Court has approved, plus their Pro Rata
 Share pursuant to Section 3.4.

 3.4.   Distribution of the Net Settlement Fund.

        A.      Each Participating Class Member shall be entitled to a payment from the
                settlement in the amount of his/her Pro Rata Share.

        B.      The Pro Rata Share shall be calculated as follows:

                (1)    Each Plaintiff will be allotted 1.75 points for a Week Worked in a
                       Brooklyn Depot and 1 point for any Week Worked in the Bronx Depot.
                       The sum of each Plaintiff’s total points is referred to herein as their
                       “Individual Allotted Points.”

                (2)    The sum of all of the Participating Class Members’ Individual Allotted
                       Points combined is referred to herein as the “Total Points.”

                (3)    The Pro Rata Share for each Participating Class Member will then be
                       calculated by dividing the Participating Class Member’s Individual
                       Allotted Points (as calculated in 3.4.B(1) above) by the Total Points (as
                       calculated in 3.4.B(2) above) and multiplying the resulting fraction by the
                       Net Settlement Amount.

        C.      In the event any amount of the Net Settlement Fund is not paid to the
                Participating Class Members (whether because of delivery failures, failures by
                Participating Class Members to timely and properly present Settlement
                Distribution Checks for payment, or otherwise), such amount shall be refunded to
                Defendants. Such refund payment shall be made by the Administrator on or
                around ninety (90) calendar days following the final deadline for cashing the
                Settlement Distribution Checks.

 3.5.   Settlement Administration.

        A.      The Administrator shall be responsible for administering the Settlement, including
                without limitation establishing the QSF, printing and mailing the Notice,
                calculating each Participating Class Member’s Pro Rata Share, distributing the
                payments called for by this Settlement Agreement, withholding taxes from such
                payments, issuing IRS Forms W-2 and 1099 in connection with such payments,
                and paying all employer-side tax obligations arising out of such payments.




                                                   9
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 11 of 90 PageID #: 276



        B.     The Administrator shall set up a “reverse positive pay system” in which banks
               send the Administrator images of the front and back of each check cashed by
               Plaintiffs before transferring funds to the bank where the check was cashed, so that
               the Administrator can determine whether any such checks have been modified or
               altered.

        C.     The Administrator shall pay standard employer-side tax obligations, including the
               Employer Federal Insurance Contributions Act (FICA) amount, from the QSF.

 3.6.    No more than ten (10) business days after the Effective Date, Defendants shall transfer
 the Gross Settlement Amount to the QSF. No more than twenty-one (21) calendar days after the
 Effective Date, the Administrator shall mail Settlement Distribution Checks to all Participating
 Class Members, mail and/or wire the attorneys’ fees and costs to Class Counsel, and mail service
 awards to William Garvin and Dion Pemberton.

 3.7.   Settlement Distribution Checks.

        A.     Following the Effective Date, all Participating Class Members shall receive a
               Settlement Distribution Check containing their allocated portion of the Net
               Settlement Fund.

        B.     The Settlement Distribution Checks issued to the Other Class Members shall
               contain a Consent to Join and Release of Claims that is substantively identical to
               the following:

                                POSITIVE I.D. REQUIRED
                         THIRD PARTY ENDORSEMENT PROHIBITED
                       ENDORSEMENT BY NAMED PAYEE IS
                       REQUIRED, WITHOUT ANY ALTERATION OF
                       THE FOLLOWING LANGUAGE
                       This instrument is void if not cashed before
                       ____________, 2018.
                       1. CONSENT TO JOIN
                       I hereby consent to join the lawsuit captioned Villegas v.
                       Cablevision Systems New York City Corporation, Civil
                       Action No. 17-CV-5824 (DLI) (VMS) (E.D.N.Y.)
                       (“Villegas”), as a party plaintiff for purposes of the
                       claims asserted against the Defendants therein under the
                       Fair Labor Standards Act. I am or was employed by
                       Cablevision Systems New York City Corporation, Altice
                       Technical Services US Corporation, or other affiliated
                       company, as an Outside Plant Technician assigned to a
                       depot in Brooklyn, NY or Bronx, NY for some or all of
                       the period between October 4, 2011 and [Enter Date]
                       (the “Class Period”).
                       2. RELEASE OF CLAIMS
                       I accept this payment in full satisfaction of my portion of
                       the settlement in Villegas as to the claims that were
                       asserted in this case under the Fair Labor Standards Act,
                       the New York Labor Law, and any other claims
                       concerning hours worked or payment of wages during
                       the Class Period. My endorsement or negotiation of this
                       instrument constitutes full acceptance by me and my




                                                              10
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 12 of 90 PageID #: 277



                       successors and assigns of all the terms and conditions of
                       the Settlement Agreement in Villegas, as approved by
                       the Court, including but not limited to the Waiver,
                       Release, and Covenant Not to Sue included in the
                       Settlement Agreement and reproduced in the Notice.

                       [NAME OF PAYEE]
                       X_________________________________
                        SIGNATURE OF PAYEE
                       DO NOT WRITE, STAMP OR SIGN BELOW THIS LINE – RESERVED FOR FINANCIAL
                       INSTITUTION USE




        C.     Each Participating Class Member shall have ninety (90) calendar days from the
               check mailing date to endorse the Settlement Distribution Check issued to him/her
               and present it for payment. Each Settlement Distribution Check will include a
               notice clearly stating that he/she has 90 calendar days from the check mailing date
               to endorse and present the Settlement Distribution Check for payment (the
               “Acceptance Period”). If a Settlement Distribution Check is not presented for
               payment during the Acceptance Period it will be voided.

        D.     To be accepted for payment, the Settlement Distribution Check must be endorsed
               by the Participating Class Member with no alteration to the language thereupon.
               Any alteration of such language by a Participating Class Member shall render the
               check null and void, and by making the alteration, the Participating Class Member
               shall be deemed to have forfeited his/her right to receive a payment from the Net
               Settlement Fund. Each Settlement Distribution Check will include a notice clearly
               stating that any alterations to the language thereupon will result in forfeiture of
               his/her right to receive payment from the Net Settlement Fund.

        E.     If any Participating Class Member deposits a Settlement Distribution Check that
               he or she has failed to properly endorse, or has altered the check, the
               Administrator shall make best efforts to ensure that this check is not honored.

        F.     If a Settlement Distribution Check is paid despite the Administrator’s best efforts,
               the Participating Class Member shall be deemed to have endorsed the check
               properly and shall be bound by all waivers, releases and other provisions of this
               Settlement Agreement, including without limitation the release of claims
               applicable to such Participating Class Member.

        G.     To the maximum extent permitted by law, a Participating Class Member shall be
               bound by all provisions of this Settlement Agreement regardless of whether that
               person has filed a claim, that person has properly or timely presented for payment
               the check issued pursuant to this Settlement Agreement, or the check is honored.

 3.8.     Tax Reporting. All payments to the Plaintiffs under this Settlement Agreement shall be
 allocated as 50% lost wages, less all applicable withholdings and deductions required by law,
 which shall be reported as wage income on a IRS Form W-2 to be issued to Plaintiffs; and 50%
 as non-wage income, which will be reported on IRS Form 1099, the former reflecting payments
 in settlement of claims for unpaid straight time and overtime wages, and the latter reflecting
 payments in settlement of claims for liquidated damages and pre-judgment interest as provided



                                                                    11
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 13 of 90 PageID #: 278



 by law. Plaintiffs shall provide to the Administrator any tax-related documentation (such as an
 IRS W-4 and/or NY IT 2104) necessary to effectuate payments pursuant to this Agreement.
 Payments to Class Counsel with respect to attorneys’ fees and costs shall be reported on a Form
 1099 prepared and issued by the Administrator to Class Counsel.

 3.9. Tax Consequences. The Plaintiffs and Class Counsel acknowledge and agree that
 Defendants have not made any representations regarding the tax consequences of any monies
 they may receive pursuant to this Settlement Agreement. The Plaintiffs and Class Counsel
 expressly acknowledge and warrant that they shall each be responsible for all federal, state and
 local tax liabilities that may result from their respective payments described herein and hereby
 warrant that Defendants shall bear no responsibility for any such tax liabilities. Plaintiffs and
 Class Counsel further agree and acknowledge that they shall indemnify Defendants for their
 respective shares of any possible federal, state or local tax liabilities resulting from such
 payments and that Plaintiffs and Class Counsel shall reimburse any taxes, interest and/or
 penalties assessed against Defendants for any such tax liabilities caused by such payments.
 Plaintiffs and Class Counsel shall each only be responsible for reimbursement of any taxes,
 interest and/or penalties assessed against Defendants for the specific payments that they received
 hereunder. Notwithstanding the foregoing, Defendants acknowledge that this duty to indemnify
 does not apply to any employer-related taxes paid pursuant to this Settlement Agreement.

                                    SECTION 4 – RELEASES

                        A.      By Named Plaintiffs and Opt-In Plaintiffs

 4.1.    Upon the Effective Date, the Named Plaintiffs and Opt-In Plaintiffs shall be deemed to
 have released the Released Parties from any and all liability, damages, expenses, or costs arising
 under the FLSA, the NYLL, and any other applicable federal, state, or local wage and hour law,
 including without limitation for attorneys’ fees and costs arising therefrom, for the entire Class
 Period (the “Named/Opt-In Release”).

 4.2.    The Named/Opt-In Release constitutes a full and final release covering all known,
 unknown, anticipated and unanticipated injuries, debts, claims or damages within its scope to the
 Named Plaintiffs and Opt-In Plaintiffs. The Named Plaintiffs and Opt-In Plaintiffs affirm their
 intention to release not only those claims within the scope of this Named/Opt-In Release against
 the Released Parties which the Named Plaintiffs and Opt-In Plaintiffs know about, but also those
 claims within the scope of the Named/Opt-In Release about which the Named Plaintiffs and Opt-
 In Plaintiffs do not know.

 4.3.    The Named Plaintiffs and Opt-In Plaintiffs acknowledge that, by entering into this
 Settlement Agreement, they no longer have the right to assert any claim or lawsuit of any kind
 attempting to recover money or any other relief against any Released Party for alleged acts or
 injures within the scope of the Named/Opt-In Release.

 4.4.    Covenant Not To Sue. A “covenant not to sue” is a legal term which means that the
 Named Plaintiffs and Opt-In Plaintiffs promise not to file any lawsuits against any Released
 Party. In addition to waiving and releasing the claims covered by Section 4.1, the Named
 Plaintiffs and Opt-In Plaintiffs agree never to sue any of the Released Parties in any forum for



                                                 12
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 14 of 90 PageID #: 279



 claims, laws, or theories covered by the Named/Opt-In Release. The Named Plaintiffs and Opt-In
 Plaintiffs agree that any such claim, if filed, shall be immediately dismissed with prejudice upon
 request by the Released Party(ies).

                             B.       By Other Class Members

 4.5.   NYLL and Other State and Local Claims.

        A.      Upon the Effective Date, all Other Class Members, except those who have opted
                out of this Settlement pursuant to Section 2.7.B., shall be deemed to have released
                the Released Parties from any and all liability, damages, expenses, or costs arising
                under the NYLL and any other applicable state or local wage and hour law,
                including without limitation claims for attorneys’ fees and costs arising therefrom,
                for the entire Class Period (the “State/Local Release”).

        B.      The State/Local Release constitutes a full and final release covering all known,
                unknown, anticipated and unanticipated injuries, debts, claims or damages within
                its scope to the Other Class Members, except those who have opted out of this
                Settlement pursuant to Section 2.7.B. The Other Class Members, except those who
                have opted out of this Settlement pursuant to Section 2.7.B., affirm their intention
                to release not only those claims within the scope of the State/Local Release
                against the Released Parties which they know about, but also those claims about
                which they do not know.

        C.      The Other Class Members, except those who have opted out of this Settlement
                pursuant to Section 2.7.B., acknowledge that, pursuant to the State/Local Release,
                they shall no longer have the right to assert any claim or lawsuit of any kind
                attempting to recover money or any other relief arising under the NYLL or any
                other applicable state or local wage and hour law against any Released Party for
                alleged acts or injures within the scope of the State/Local Release.

        D.      Covenant Not To Sue. A “covenant not to sue” is a legal term which means that
                the Other Class Members, except those who have opted out of this Settlement
                pursuant to Section 2.7.B., promise not to file any lawsuits against any Released
                Party within the scope of the State/Local Release. In addition to waiving and
                releasing the claims covered by Section 4.5.A, the Other Class Members, except
                those who have opted out of this Settlement pursuant to Section 2.7.B., agree never
                to sue any of the Released Parties in any forum for claims, laws, or theories
                covered by the State/Local Release. The Other Class Members, except those who
                have opted out of this Settlement pursuant to Section 2.7.B., agree that any such
                claim, if filed, shall be immediately dismissed with prejudice upon request by the
                Released Party(ies).

 4.6.   FLSA Claims.

        A.      By receiving and presenting a Settlement Distribution Check for payment, an
                Other Class Member shall be deemed (1) to have consented to join the Litigation



                                                 13
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 15 of 90 PageID #: 280



                for purposes of asserting FLSA claims, and (2) to have released the Released
                Parties from any and all liability, damages, expenses, or costs arising under the
                FLSA, including without limitation claims for attorneys’ fees and costs arising
                therefrom, for that portion of the Class Period pertaining to FLSA claims as set
                forth in Section 1.3(a) of this Settlement Agreement (the “FLSA Release”).

        B.      The FLSA Release constitutes a full and final release covering all known,
                unknown, anticipated and unanticipated injuries, debts, claims or damages within
                its scope to an Other Class Member who presented a Settlement Distribution
                Check for payment. The Other Class Members who presented a Settlement
                Distribution Check for payment affirm their intention to release not only those
                claims within the scope of the FLSA Release against the Released Parties which
                they know about, but also those claims within the scope of the FLSA Release
                about which they do not know.

        C.      The Other Class Members who presented Settlement Distribution Checks for
                payment acknowledge that, pursuant to the FLSA Release, they shall no longer
                have the right to assert any claim or lawsuit of any kind attempting to recover
                money or any other relief arising under the FLSA against any Released Party for
                alleged acts or injures within the scope of the FLSA Release.

        D.      Covenant Not To Sue. A “covenant not to sue” is a legal term which means that
                an Other Class Member who presented a Settlement Distribution Check for
                payment, promises not to file any lawsuits against any Released Party within the
                scope of the FLSA Release. In addition to waiving and releasing the claims
                covered by Section 4.6.A., the Other Class Members who presented a Settlement
                Distribution Check for payment agree never to sue any of the Released Parties in
                any forum for claims, laws, or theories covered by the FLSA Release. The Other
                Class Members who presented a Settlement Distribution Check for payment agree
                that any such claim, if filed, shall be immediately dismissed with prejudice upon
                request by the Released Party(ies).

          SECTION 5 – TERMINATION OF THE SETTLEMENT AGREEMENT

 5.1.     Failure To Approve Or Dismiss. If the Court, for any reason, does not accept or approve
 the Stipulation or Amended Complaint set forth in Exhibits A and B, grant Preliminary Approval
 or Final Approval to this Settlement Agreement in substantially the form as signed by the Parties,
 or fails to enter a judgment and dismissal with prejudice of the Litigation, or if the Court’s grant
 of final judgment and dismissal is reversed, modified, or declared or rendered void, on appeal or
 otherwise, then this entire Settlement Agreement shall be rendered null and void.

 5.2.    Effect Of Termination. If the Settlement Agreement is rendered null and void, or
 otherwise terminated according to the terms set forth herein, then: (a) neither this Settlement
 Agreement, nor any of the related negotiations or proceedings, shall be of any force or effect,
 and no Party shall be bound by any of its terms; (b) all Parties shall stand in the same position,
 without prejudice, as if the Settlement Agreement had not been entered or filed with the Court;
 (c) nothing in this Settlement Agreement, or any of the related negotiations or proceedings, shall



                                                 14
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 16 of 90 PageID #: 281



 be admissible for any purpose, including without limitation in connection with Defendants’
 rights under 29 U.S.C. § 216(b) and/or Fed. R. Civ. P. 23, to contest conditional or class
 certification in the Litigation or any other legal action asserting substantially the same claims as
 those asserted in the Litigation; and (d) Defendants shall have no obligation to make any
 payment to Class Counsel or the Plaintiffs.

 5.3.    The Settlement Is Non-Admissible. Neither this Settlement Agreement, nor any ancillary
 documents, actions, statements or filings in furtherance of settlement shall be admissible or
 offered into evidence in the Litigation or any other action for any purpose whatsoever, except to
 seek enforcement of the terms of the Settlement Agreement.

                                  SECTION 6 – WARRANTIES

 6.1.    The signatories to this Settlement Agreement represent and warrant that they have the full
 power, capacity, and authority to enter into this Settlement Agreement and bind the Parties to its
 terms. Class Counsel and the Named Plaintiffs specifically represent and warrant that the Named
 Plaintiffs have authority to bind the Opt-In Plaintiffs to the terms of this Settlement Agreement.

 6.2.    If the facts upon which the Settlement Agreement is founded upon are different from the
 facts believed to be true, this Settlement Agreement shall remain binding and effective and the
 Parties expressly accept and assume the risk of such possible differences and agree that this
 Settlement Agreement shall remain binding and effective, notwithstanding any such potential
 differences.

 6.3.     The Named Plaintiffs and Opt-In Plaintiffs further expressly warrant that no rights,
 causes of actions, or claims that they have released on an individual basis in this Settlement
 Agreement have been assigned, transferred or otherwise disposed of to any person or entity, nor
 have the Named Plaintiffs made any attempt to assign, transfer or otherwise dispose of any of the
 rights, causes of action or claims asserted in the Litigation.

                             SECTION 7 – DENIAL OF LIABILITY

 7.1.     This Settlement Agreement is a compromise of disputed claims. Defendants deny any and
 all allegations of wrongdoing or illegal conduct alleged by Plaintiffs in the Litigation. The
 exchange of consideration contemplated by this Settlement Agreement, and any other acts,
 omissions, or statements by the Parties, are not to be construed as any admission of liability of
 any Party for any claims or defenses, with liability being expressly denied. Neither this
 Settlement Agreement nor anything contained in the Settlement Agreement, the settlement
 proposals exchanged by the Parties, or any motions or Orders filed or entered pursuant to the
 Settlement Agreement, shall be interpreted or construed as an admission or concession of
 liability, culpability, or wrongdoing by Defendants or Plaintiffs.

                            SECTION 8 – GENERAL PROVISIONS

 8.1.    Entire Agreement. This Settlement Agreement constitutes the entire agreement of the
 Parties hereto with respect to all of the matters addressed herein, and supersedes all prior or




                                                  15
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 17 of 90 PageID #: 282



 contemporaneous discussions, communications, or agreements, expressed or implied, written or
 oral, by or between the Parties.

 8.2.     Governing Law. This Settlement Agreement shall be interpreted and governed according
 to the law of the State of New York, except to the extent superseded by federal law.

 8.3.    Retention of Jurisdiction. The Court shall retain jurisdiction over: (a) the interpretation
 and implementation of this Settlement Agreement; (b) any and all matters arising out of, or
 related to, the interpretation or implementation of this Settlement Agreement and/or the
 settlement contemplated thereby; and (c) any disputes arising out of this Settlement Agreement,
 including actions or motions to enforce this Settlement Agreement.

 8.4.    Binding On Successors. The provisions of the Settlement Agreement and releases shall
 be binding upon and shall inure to the benefit of the successors, assigns, and administrators of
 the respective Parties.

 8.5.    Appeal. In the event of a timely appeal from the Court’s judgment and dismissal of the
 Litigation pursuant to a Final Approval order, the judgment shall be stayed and the actions
 required by this Settlement Agreement shall not take place until all appeal rights have been
 exhausted by operation of law.

 8.6.    No Amendment Without A Writing. The Parties hereto agree that no amendment or
 modification of this Settlement Agreement shall be binding unless made in writing, signed by the
 Parties, and approved by the Court. Any waiver of the breach of any provision of this Settlement
 Agreement shall not operate or be construed as a waiver of any subsequent breach.

 8.7.     Defendants’ Motion To Enjoin Future Litigation. Plaintiffs and Class Counsel agree not to
 oppose any motion filed by Defendants under 28 U.S.C. § 1651(a) to enjoin any Plaintiffs from
 initiating any action in any court based on the same allegations in the Litigation and relating to
 events occurring up to and through the Final Approval date.

 8.8.   Notice. Unless otherwise specifically provided, all notices, demands, or other
 communications in connection with this Settlement Agreement shall be sent via United States
 mail, with a copy by e-mail addressed as follows:

        To the Plaintiffs:

                Christopher Quincy Davis, Esq.
                Rachel Meredith Haskell, Esq.
                The Law Office of Christopher Q. Davis, PLLC
                225 Broadway, Suite 1803
                New York, NY 11217
                cdavis@workingsolutionsnyc.com
                rhaskell@workingsolutionsnyc.com




                                                  16
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 18 of 90 PageID #: 283



        To Defendants:

                Robert Whitman, Esq.
                Joshua Seidman, Esq.
                Seyfarth Shaw LLP
                620 Eighth Avenue, Suite 3200
                New York, NY 10018
                rwhitman@seyfarth.com
                jseidman@seyfarth.com

                and

                Office of the General Counsel
                Altice USA, Inc.
                One Court Square, 45th Floor
                Long Island City, New York 11120

 8.9.    Construction And Interpretation. The Parties agree that the terms and conditions of this
 Settlement Agreement are the result of lengthy, intensive arms-length negotiations between the
 Parties and that this Settlement Agreement shall not be construed in favor of or against any of the
 Parties by reason of their participation in the drafting of this Settlement Agreement. Section titles
 and headings are inserted as a matter of convenience and for reference and in no way define,
 limit, extend, or describe the scope of this Settlement Agreement or any of its provisions. Each
 term of this Settlement Agreement is contractual and not merely a recital.

 8.10. Counterparts. This Settlement Agreement may be executed in counterparts, and when each
 Party has signed and delivered at least one such counterpart, each counterpart shall be deemed an
 original, and, when taken together with other signed counterparts, shall constitute one Settlement
 Agreement, which shall be binding upon and effective as to all Parties. A facsimile, digital
 image, or copy of this Settlement Agreement shall have the full force and effect of, and be
 admissible as, an original.

 8.11. No Active Public Disclosure. As a material inducement for Defendants to enter into this
 Settlement Agreement, Class Counsel, on behalf of itself and all of its lawyers, staff, and any
 other lawyer or law firm with which it is affiliated, hereby represents that it: (i) shall not
 publicize, either electronically (e.g., through a firm-sponsored Website or on Facebook, Twitter
 or the like) or by any other means, this Settlement Agreement, the terms of the Settlement
 Agreement, and/or the Litigation; (ii) has not contacted any representative of the media (e.g.,
 press, TV, radio, Internet), and shall not make any press release, public statement, or statement to
 any third party, concerning this Settlement Agreement, the terms hereof and/or the Litigation and
 shall not do so in the future; and (iii) in the event that, at any time in the one year following
 execution of this Settlement Agreement, it is retained by another employee or former employee
 of Defendants seeking legal representation in connection with a potential class action or
 collective action claim or claims similar to those that were asserted in the Litigation, it shall,
 subject to such individual’s approval, notify counsel for Defendants so as to provide Defendants
 the opportunity to discuss the possible resolution of the matter prior to the filing of any claim or
 lawsuit.



                                                  17
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 19 of 90 PageID #: 284



 8.12. IN WITNESS THEREOF, the Parties hereto and their Counsel have executed the
 Settlement Agreement as of the date specified below.

                               [Signature Pages to Follow]




                                           18
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 20 of 90 PageID #: 285
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 21 of 90 PageID #: 286
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 22 of 90 PageID #: 287
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 23 of 90 PageID #: 288



                           ACCEPTED AND AGREED:

 FOR ALL PLAINTIFFS:

 Jurtreau Villegas:
 Dated: _________________2018

 Patrick Schiano:
 Dated: _________________2018

 William Gilbert Garvin:
 Dated: _________________2018


 FOR DEFENDANTS AND ALL RELEASEES:

 By:
 Title: Chairman & CEO
 Print Name: Dexter Goei
 Dated: _________________2018
            October 4,




                                      19
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 24 of 90 PageID #: 289




                                 Exhibit	  A	  
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 25 of 90 PageID #: 290



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -----------------------------------------------------------------x
  JURTREAU VILLEGAS, PATRICK SCHIANO :
  and WILLIAM GILBERT GARVIN, individually :
  and on behalf of all others similarly situated,                   :   Case No.: 17-cv-05824-DLI-VMS
                                                                    :
                             Plaintiffs,                            :
                                                                    :
                     -against-                                      :
                                                                    :
  CABLEVISION SYSTEMS NEW YORK CITY :
  CORPORATION, CABLEVISION SYSTEMS :
  CORPORATION, CSC HOLDINGS, LLC, :
  ALTICE USA, INC., and ALTICE TECHNICAL :
  SERVICES US CORP.,                                                :
                                                                    :
                             Defendants.                            :
  -------------------------------------------------------------------


         WHEREAS, the Complaint, Dkt. No. 1, which alleges violations of the Fair Labor

 Standards Act, 29 U.S.C. §§ 201 et seq. (“FLSA”) and the New York Labor Law §§ 190 et seq.

 and §§ 650 et seq. (“NYLL”), was filed on October 4, 2017 as a putative collective action under

 the FLSA pursuant to 29 U.S.C. § 216(b) and as a putative class action under the NYLL pursuant

 to Federal Rule of Civil Procedure (“FRCP”) 23; and

         WHEREAS, the putative class and putative collective included all individuals employed

 by Defendants as Outside Plant Technicians, or similar titles, including Lead Outside Plant

 Technicians, in Defendants’ Brooklyn, New York facilities during the relevant limitation

 periods.

         WHEREAS, Plaintiffs now seek to file their First Amended Complaint to include all

 individuals employed by Defendants as Outside Plant Technicians, or similar titles, including Lead

 Outside Plant Technicians, in Defendants’ Bronx, New York facilities during the relevant

 limitation periods to the definition of the putative class and putative collective.



                                                          1
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 26 of 90 PageID #: 291



        WHEREAS, a copy of Plaintiffs’ proposed First Amended Complaint is attached hereto

 as Exhibit “A.”

        IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendants, by and

 through their respective counsel, that:

                1.      Plaintiffs should be granted leave to amend to file their First Amended

 Complaint for Damages, a copy of which is attached hereto as Exhibit “A.”

                2.      Defendants’ responsive pleading shall only be due if the Settlement

 Agreement by and between the parties is rendered null and void due to the occurrence of any event

 set forth in Section 5.1 of the parties’ Settlement Agreement.

                3.      If the Settlement Agreement is rendered null and void Defendants’

 responsive pleading shall be due thirty (30) calendar days thereafter.

 Dated: October 8, 2018
        New York, New York

  THE LAW OFFICE OF CHRISTOPHER Q.                    SEYFARTH SHAW, LLP
  DAVIS, PLLC

  Counsel for Plaintiffs                              Counsel for Defendants

  By:    __/s/___________________                     By: ______/s/__________________________
         Christopher Q. Davis, Esq.                          Robert Whitman, Esq.
         225 Broadway, Suite 1803                            620 Eighth Avenue, 32nd Fl.
         New York, NY 10007                                  New York, NY 10018
         Tel.:(646) 430-7930                                 Tel.:(212) 218-5500



  SO ORDERED.

  ________________________________
  The Honorable Vera M. Scanlon




                                                  2
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 27 of 90 PageID #: 292




                                 Exhibit	  B	  
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 28 of 90 PageID #: 293



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  JURTREAU VILLEGAS, PATRICK SCHIANO
  and WILLIAM GILBERT GARVIN, individually
  and on behalf of all others similarly situated,
                                                           Civil Action No.: 17-cv-5824
                    Plaintiffs,
                                                           CLASS AND COLLECTIVE ACTION
                  vs.
                                                           COMPLAINT FOR DAMAGES,
  CABLEVISION SYSTEMS NEW YORK CITY                        RESTITUTION AND INJUNCTIVE
  CORPORATION, CABLEVISION SYSTEMS                         RELIEF
  CORPORATION, CSC HOLDINGS, LLC,
  ALTICE USA, INC., and ALTICE TECHNICAL                   JURY TRIAL DEMANDED
  SERVICES US CORP.,

                        Defendants.



        Plaintiffs, individually and on behalf of all others similarly situated, by their attorneys,

 The Law Office of Christopher Q. Davis, PLLC, allege, upon personal knowledge and upon

 information and belief as to other matters, as follows:

                                    NATURE OF THE ACTION	

        1.      This is a class action brought by Lead and Putative Class Representative Plaintiffs

 Jurtreau Villegas, Patrick Schiano, and William G. Garvin (together, the “Representative

 Plaintiffs” or “Lead Plaintiffs”) and all Opt-in Plaintiffs (collectively, “Plaintiffs”), on their own

 behalf and on behalf of the Putative Collective and Class identified below. Lead Plaintiffs and

 the Putative Collective and Class members were or are employed by Defendants Cablevision

 Systems New York City Corporation, Cablevision Systems Corporation, CSC Holdings, LLC,

 (the “Cablevision Defendants”), Altice USA Inc., and Altice Technical Services US Corp., (the

 “Altice Defendants,” together with the Cablevision Defendants, the “Altice-Cablevision

 Defendants” or “Defendants”) as non-exempt hourly Outside Plant Technicians and/or Network
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 29 of 90 PageID #: 294



 Technicians (hereinafter “Outside Plant Technicians,” “OSP” or “Technicians”) and were denied

 “gap time” compensation and overtime premium compensation by requiring Outside Plant

 Technicians to work “off-the-clock” during their unpaid half-hour meal breaks and failing to

 properly calculate their regular rate of pay. Defendants also failed to provide Plaintiffs and the

 Putative Collective and Class with accurate wage statements in violation of New York Labor

 Law (“NYLL”) §195(3).

        2.      The Putative Collective and Class of employees are similarly situated to the Lead

 Plaintiffs under Federal Rule of Civil Procedure (“FRCP”) 23 and the Fair Labor Standards Act

 (“FLSA”), 29 U.S.C. § 216(b) and have suffered the same violations pursuant to Defendants’

 common policies and practices.

        3.      Plaintiffs’ claims under the FLSA are brought as a collective action, pursuant to

 29 U.S.C. § 216(b), on behalf of themselves and all others similarly situated who are or have

 been employed by Defendants as Outside Plant Technicians assigned to Defendants’ facilities or

 depots (“Facilities”) located in Brooklyn or the Bronx at any time within the three years prior to

 this action’s filing date through the date of the final disposition of this action (the “Collective

 Period”) and who were subject to Defendants’ unlawful policy and/or practice of failing to pay

 overtime premiums for all hours worked over 40 in a given workweek, and failing to keep

 accurate records of hours Plaintiffs’ actually worked. Plaintiffs and all such other similarly-

 situated persons are jointly referred to herein as the “Collective” or the “Putative Collective.”

        4.      Plaintiffs’ claims under the NYLL are brought as a class action pursuant to FRCP

 23 on behalf of themselves and all other similarly-situated persons who are or have been

 employed by Defendants as Outside Plant Technicians assigned to Defendants’ Facilities located

 in Brooklyn or	the	Bronx	within the period of six years prior to the filing date of this Complaint




 	                                                  2
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 30 of 90 PageID #: 295



 (the “Class Period”) and who were subject to Defendants’ unlawful policy and/or practice of

 failing to pay Plaintiffs gap time compensation and overtime premiums for all hours worked over

 40 in a given workweek, Defendants’ unlawful practice of failing to keep accurate records of

 hours Plaintiffs actually worked, and Defendants’ unlawful practice of failing to provide

 Plaintiffs with accurate wage statements reflecting all hours, including overtime hours worked.

 Plaintiffs and all other such similarly-situated persons are jointly referred to herein as the “Class”

 or the “Putative Class.”

         5.      Plaintiffs seek relief for the Putative Collective and Putative Class pursuant to the

 applicable provisions of the FLSA and NYLL to remedy the Defendants’ failure to pay all wages

 due, in addition to injunctive relief.

                                              PARTIES

         6.      Lead and Representative Plaintiff Jurtreau Villegas is an Outside Plant

 Technician, and presently and at all relevant times residing in Brooklyn, Kings County, New

 York. She began working at Defendants’ Brooklyn Facilities as an Outside Plant Technician in

 2000, and has been with the Company since 1999. At all relevant times, Ms. Villegas was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Ms. Villegas will be filed with the Court.

         7.      Lead and Representative Plaintiff Patrick Schiano is an Outside Plant Technician,

 and presently and at all relevant times residing in Bethpage, Nassau County, New York. He

 began his employment with Defendants in 1993, in the Defendants’ Brooklyn Facilities as an

 audit tech. He became a Field Service Technician in the early 2000s and became an Outside

 Plant Technician over ten years ago. At all relevant times, Mr. Schiano was an “employee”




 	                                                 3
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 31 of 90 PageID #: 296



 within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff in this action

 executed by Mr. Schiano will be filed with the Court.

        8.      Lead and Representative Plaintiff William Gilbert Garvin is an Outside Plant

 Technician, and presently and at all relevant times residing in Brooklyn, New York. He began

 his employment with Defendants in 2002, in the Defendants’ Brooklyn Facilities as Field Service

 Technician. He became an Outside Plant Technician, also based out of Defendants’ Brooklyn

 facilities, in 2014. At all relevant times, Mr. Garvin was an “employee” within the meaning of

 all applicable statutes. A Consent to Participate as a Plaintiff in this action executed by Mr.

 Garvin will be filed with the Court.

        9.      Opt-in Plaintiff Dion Pemberton is an Outside Plant Technician for Defendants

 and presently and at all relevant times residing in Valley Stream, Nassau County, New York. He

 began his employment with Defendants in 1999, in Defendants’ Brooklyn Facilities as a Field

 Service Technician, and in 2011 became an Outside Plant Technician, also based out of

 Defendants’ Brooklyn facilities. At all relevant times, Mr. Pemberton was an “employee” within

 the meaning of all applicable statutes. A Consent to Participate as a Plaintiff in this action

 executed by Mr. Pemberton will be filed with the Court.

        10.     Opt-in Plaintiff Jamal Howell is an Outside Plant Technician, and presently and at

 all relevant times residing in Brooklyn, Kings County, New York. He began working at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician in or around 2013, and has been

 with the Company since in or around 2009. At all relevant times, Mr. Howell was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Howell will be filed with the Court.




 	                                                 4
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 32 of 90 PageID #: 297



        11.     Opt-in Plaintiff Paul Hickson is an Outside Plant Technician, and presently and at

 all relevant times residing in Delaware County, Pennsylvania. He began working at Defendants’

 Brooklyn Facilities as an Outside Plant Technician in or around 1999, and has been with the

 Company since in or around 1997. At all relevant times, Mr. Hickson was an “employee” within

 the meaning of all applicable statutes. A Consent to Participate as a Plaintiff in this action

 executed by Mr. Hickson will be filed with the Court.

        12.     Opt-in Plaintiff Errol Campbell is an Outside Plant Technician, and presently and

 at all relevant times residing in Brooklyn, Kings County, New York. He began working at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician in or around 1999, and has been

 with the Company since in or around 1997. At all relevant times, Mr. Campbell was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Campbell will be filed with the Court.

        13.     Opt-in Plaintiff Dexter Charter is an Outside Plant Technician, and presently and

 at all relevant times residing in Lehigh County, Pennsylvania. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Charter was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Charter will be filed with the Court.

        14.     Opt-in Plaintiff Kester Charter is an Outside Plant Technician, and presently and

 at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Charter was an




 	                                                 5
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 33 of 90 PageID #: 298



 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Charter will be filed with the Court.

        15.     Opt-in Plaintiff Rohan Drysdale is an Outside Plant Technician, and presently and

 at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Drysdale was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Drysdale will be filed with the Court.

        16.     Opt-in Plaintiff Darryl De Freitas is an Outside Plant Technician, and presently

 and at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. De Freitas was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. De Freitas will be filed with the Court.

        17.     Opt-in Plaintiff Wayne Fairclough is an Outside Plant Technician, and presently

 and at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Fairclough was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Fairclough will be filed with the Court.

        18.     Opt-in Plaintiff Earl Jonas is an Outside Plant Technician, and presently and at all

 relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the




 	                                                6
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 34 of 90 PageID #: 299



 Company during the Collective and Class Period. At all relevant times, Mr. Jonas was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Jonas will be filed with the Court.

          19.   Opt-in Plaintiff Paul Murray is an Outside Plant Technician, and presently and at

 all relevant times residing in Bridgeport, Fairfield County, Connecticut. He began working at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician in or around the year 2000. At

 all relevant times, Mr. Murray was an “employee” within the meaning of all applicable statutes.

 A Consent to Participate as a Plaintiff in this action executed by Mr. Murray will be filed with

 the Court.

          20.   Opt-in Plaintiff Bernard Paez is an Outside Plant Technician, and presently and at

 all relevant times residing in New Haven, New Haven County, Connecticut. He began working

 at Defendants’ Brooklyn Facilities as an Outside Plant Technician in or around 2005. At all

 relevant times, Mr. Paez was an “employee” within the meaning of all applicable statutes. A

 Consent to Participate as a Plaintiff in this action executed by Mr. Paez will be filed with the

 Court.

          21.   Opt-in Plaintiff Dwayne Scarlett is an Outside Plant Technician, and presently

 and at all relevant times residing in Brooklyn, Kings County, New York. He began working at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician in or around 2010. At all

 relevant times, Mr. Scarlett was an “employee” within the meaning of all applicable statutes. A

 Consent to Participate as a Plaintiff in this action executed by Mr. Scarlett will be filed with the

 Court.

          22.   Opt-in Plaintiff Guy O. St. Jean is an Outside Plant Technician, and presently and

 at all relevant times residing in Valley Stream, Nassau County, New York. He presently works




 	                                                 7
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 35 of 90 PageID #: 300



 at Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. St. Jean was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. St. Jean will be filed with the Court.

        23.     Opt-in Plaintiff Juan Valdez is an Outside Plant Technician, and presently and at

 all relevant times residing in Valley Stream, Nassau County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Valdez was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Valdez will be filed with the Court.

        24.     Opt-in Plaintiff Luis Aruz is an Outside Plant Technician, and presently and at all

 relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Aruz was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Aruz will be filed with the Court.

        25.     Opt-in Plaintiff Ian Blackman is an Outside Plant Technician, and presently and at

 all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Blackman was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Blackman will be filed with the Court.




 	                                                8
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 36 of 90 PageID #: 301



        26.     Opt-in Plaintiff Felipe Fong is an Outside Plant Technician, and presently and at

 all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Fong was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Fong will be filed with the Court.

        27.     Opt-in Plaintiff Kevin Halls is an Outside Plant Technician, and presently and at

 all relevant times residing in Rosedale, Queens County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Halls was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Halls will be filed with the Court.

        28.     Opt-in Plaintiff Jorge Minguela is an Outside Plant Technician, and presently and

 at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Minguela was an

 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Minguela will be filed with the Court.

        29.     Opt-in Plaintiff Jermaine Titus is an Outside Plant Technician, and presently and

 at all relevant times residing in Brooklyn, Kings County, New York. He presently works at

 Defendants’ Brooklyn Facilities as an Outside Plant Technician, and has worked for the

 Company during the Collective and Class Period. At all relevant times, Mr. Titus was an




 	                                                9
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 37 of 90 PageID #: 302



 “employee” within the meaning of all applicable statutes. A Consent to Participate as a Plaintiff

 in this action executed by Mr. Titus will be filed with the Court.

        30.     Lead and Representative Plaintiffs, Opt-in Plaintiffs and the Putative Collective

 and Putative Class are currently, or were previously, employed by all Defendants as a single

 employer.

 Corporate Defendants

        31.     Defendants Cablevision Systems New York City Corporation, Cablevision

 Systems Corporation and CSC Holdings, LLC are Delaware corporations with principal places

 of business at 111 Stewart Avenue, Bethpage, Nassau County, New York. At all relevant times

 herein, the Cablevision Defendants met the definition of an “employer” of Plaintiffs, the Putative

 Collective and Putative Class (as defined above) under all applicable statutes, including the

 FLSA and NYLL.

        32.     Defendant Altice USA, Inc. and Defendant Altice Technical Services US Corp.

 are both subsidiaries of Altice N.V., an Amsterdam-based telecommunications company.

 Defendant Altice USA and Defendant Altice Technical Services USA are Delaware corporations

 registered to conduct business in New York. At all relevant times herein, the Altice Defendants

 met the definition of an “employer” of Plaintiffs, the Putative Collective and Putative Class (as

 defined above) under all applicable statutes, including the FLSA and NYLL.

 Continuity of Operations Between the Cablevision Defendants and the Altice Defendants

        33.     Altice N.V. acquired Defendant Cablevision Systems Corporation following a

 merger which was completed in June 2016 and set up various domestic subsidiaries to conduct

 Altice N.V.’s business in the United States, including Defendant Altice USA and Defendant

 Altice Technical Services.




 	                                               10
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 38 of 90 PageID #: 303



        34.     Following the acquisition, as set forth below, Defendants have maintained a

 substantial continuity of business operations – Defendants Altice USA and/or Altice Technical

 Services utilize the same facilities in Brooklyn and the Bronx as the Cablevision Defendants,

 utilize substantially the same work force, substantially the same supervisory personnel, the same

 machinery, equipment, and methods of production and provide the same product/service.

        35.     Following the acquisition, Defendants maintained an intentional unity of

 operations with respect to technical services provided to customers, including outside plant

 services, and centralized control of labor relations, common management, and common

 ownership and/or financial control.

        36.     Immediately following the acquisition, Altice N.V. merged its newly acquired

 Cablevision operations with its pre-existing Suddenlink and Optimum branded markets and

 operations, and retired the Cablevision name.

        37.     Defendant Altice USA was formed on or around June 21, 2016 from the

 operational merger of these markets.

        38.     The creation of Defendant Altice USA was “effective immediately” according to

 a press release that named Defendant Altice USA’s Executive Leadership Team.

        39.     The Altice USA Executive Leadership Team includes Dexter Goei, named

 Chairman and Executive Officer of Defendant Altice USA.

        40.     The Altice USA Executive Leadership Team also includes Hakim Boubazine

 (“Boubazine”), Co-President and Chief Operating Officer of Defendant Altice USA, who is also

 on the Altice Technical Services Transition Team.




 	                                               11
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 39 of 90 PageID #: 304



        41.        The Lead Plaintiffs and the Putative Collective and Class have been informed that

 they are affiliated with Defendant Altice USA by Altice USA corporate representatives, and they

 received information regarding their status under the merger in or around late 2016.

        42.        Lead Plaintiffs and the Putative Collective and Class’s health and other insurance

 benefits and 401K plans were transferred over to Defendant Altice USA in the month of

 December 2016.

        43.        In the month of December 2016, the Lead Plaintiffs received notice from

 Defendant Altice USA that administration of their health insurance plans, 401k plan and other

 benefits was being transferred to Altice USA.

        44.        Defendant Altice Technical Services US Corp. (“ATS”) was formed as a

 subsidiary of Defendant Altice USA and will house all the US-based field service, construction

 & fiber, design, outside plant maintenance, inside plant and field-based employees serving

 commercial accounts.

        45.        Defendant Altice USA’s executives have made public statements indicating that

 Defendant ATS through an offer of cash incentives, plans to begin migrating the Altice

 USA/Cablevision Outside Plant Technician workforce who accept such cash incentives, to ATS.

        46.        Altice USA/Cablevision Outside Plant Technicians who make the switch to ATS

 will retain the same Altice USA health and welfare benefits, seniority and vacation time once

 they switch to ATS.

        47.        However, the Outside Plant Technicians’ decision on whether to migrate will be

 the product of collective bargaining unit, and thus they remain with Defendant Altice USA for

 the time being.




 	                                                 12
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 40 of 90 PageID #: 305



        48.     In December 2016, a video presentation was made to all Altice USA/Cablevision

 Outside Plant Technicians regarding the offer to migrate to ATS. The presentation was done by

 Boubazine, among other presenters.

        49.     The presentation explained that if an employee decided not to transition from

 ATS, they would remain an Altice USA employee.

        50.     In the video presentation, it was announced that Barry Monopoli (“Monopoli”)

 would be the head of operations for the new ATS organization. Monopoli was previously the

 Regional Vice President of the New York City Market under the legacy Cablevision operation

 immediately prior to the merger, and formerly the business operations at the Brooklyn and Bronx

 Facilities while the Lead Plaintiffs and the Putative Collective and Class Members were

 employed during the Collective and Class Period(s).

        51.     As announced in the video, many of the former managers employed under the

 legacy Cablevision operation immediately prior to the merger, who previously had managerial or

 supervisory authority over the Putative Collective and Class Members during the Collective and

 Class Period(s), are now or will be, employed by Defendant ATS. This essentially ensures

 continuity of operation in Brooklyn and the Bronx Facilities among legacy Cablevision Outside

 Plant Technicians.

        52.     At all relevant times, all the Altice-Cablevision Defendants have met the

 definition of an “employer” of Plaintiffs and the Putative Collective and Class under Section 3(d)

 of the FLSA, 29 U.S.C. § 203(d) and NYLL §190(3).

        53.     Upon information and belief, Defendants maintain control, oversight, and

 direction over their operations and employment practices, including commonly managed human

 resources, benefits, and labor functions.




 	                                              13
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 41 of 90 PageID #: 306



          54.      Defendants have operated together as a single common enterprise in conducting

 business, including the business practices described in this Complaint.

          55.      Defendants are interrelated companies that have common ownership, officers,

 managers, products and corporate purpose.

          56.      At all times hereinafter mentioned, Defendants employed employees, including

 Plaintiffs, who regularly engaged in commerce or in the production of goods for commerce or in

 handling, selling or otherwise working on goods and materials have moved in or produced for

 commerce within the meaning of Section 3(b), (g), (i) and (j) of the FLSA, 29 U.S.C. § 203(b),

 (g), (i), (j), (r) &(s).

          57.      Defendants’ gross volume of business is not less than $500,000 within the

 meaning of 29 U.S.C. § 203(s)(A)(ii).

                                    JURISDICTION AND VENUE

          58.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

 supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.

          59.      In addition, the Court has jurisdiction over Plaintiffs’ claims under the FLSA

 pursuant to 29 U.S.C. § 207 et seq.

          60.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

 §§ 2201 and 2202.

          61.      Venue is proper in this district pursuant to 28 U.S.C. § 1391, because a substantial

 part of the events or omissions giving rise to this action, including but not limited to the wage

 violations which give rise to Plaintiffs’ claims, occurred in this district.




 	                                                  14
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 42 of 90 PageID #: 307



                                                                 FACTUAL ALLEGATIONS

               62.            Altice-Cablevision is a telecommunications service provider with operations in

 the New York metropolitan area.

               63.            Altice-Cablevision provides residential and commercial cable, phone and internet

 services to over 3 million subscribers residing in New York, New Jersey, Connecticut and parts

 of Pennsylvania.

               64.            Altice-Cablevision utilizes both in-house and contractor technicians to provide in-

 home technical support for their cable subscribers, including installation and troubleshooting

 support.

               65.            Altice-Cablevision’s contractor technicians have been the subject of numerous

 prior wage and hour class action lawsuits alleging similar violations as those alleged herein.1

               66.            Defendants have facilities in the Bronx, New York and Brooklyn, New York,

 through which Altice-Cablevision provides customer service support to subscribers in the Bronx,

 Brooklyn and other locations in the New York Metropolitan area. Altice-Cablevision also has

 facilities in Long Island, New York, Westchester County, New York, Connecticut and New

 Jersey.

               67.            Altice-Cablevision collectively refers to these New York Metropolitan area

 facilities as the “footprint,” which also includes other affiliated businesses that do not include

 cable facilities, for example Newsday, News 12 and Lightpath.

               68.            Altice-Cablevision employs over 17,000 employees at its various facilities

 throughout the footprint.


 																																																													
 1
        The Lead Plaintiffs are, and were at all times, employees of Defendants and not
 independent contractors. The Putative Collective and/or Class do not include Defendants’
 independent contractor workforce.


 	                                                                       15
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 43 of 90 PageID #: 308



        69.     Upon information and belief, there are three Altice-Cablevision support facilities,

 or depots, in Brooklyn: (i) 45th Street and Avenue H (45th Street facility); (ii) East 92nd Street

 and Avenue D (92nd Street facility); and (iii) East 96th Street and Avenue D (96th Street

 facility), and one facility located in the Bronx, located on Brush Avenue (collectively referred to

 as the “Brooklyn and Bronx Facilities”).

        70.     Outside Plant Technicians assigned to the Brooklyn and Bronx Facilities are

 required to abide by the terms and conditions of Altice-Cablevision’s Employee Handbook (the

 “Handbook”) which is applicable to all employees throughout the footprint.

        71.     The Brooklyn and Bronx Facilities service a significantly higher volume of

 customers than their counterparts in suburban New York, New Jersey and Connecticut.

        72.     Barry Monopoli, Altice-Cablevision Regional Vice President of the New York

 City Market, was formerly employed by the Cablevision Defendants as the Vice President of

 Field Operations for the New York City footprint, including the Brooklyn and Bronx Facilities.

        73.     Following the merger, upon information and belief, Monopoli continues to share

 responsibilities between Altice entities and those entities that now comprise Altice-Cablevision

 (i.e., those former Cablevision entities that remain in existence under the Altice umbrella).

        74.     Upon information and belief, Monopoli was appointed as the managing head of

 ATS in or around late 2016.

        75.     Upon information and belief, Monopoli will remain affiliated with Altice USA for

 the sake of managing those who do not transition to ATS.

        76.     In this position, he will be responsible for all Field Service Operations in

 Brooklyn and the Bronx under both Altice Technical Services and Altice-Cablevision, and will

 essentially continue in the same functional role he is in now.




 	                                               16
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 44 of 90 PageID #: 309



         77.     Kent Strahan (“Strahan”), Altice-Cablevision Director of Operations, shares

 responsibility with Monopoli over the Brooklyn and Bronx Facilities.

         78.     Upon information and belief, Strahan supervises at least four supervisors.

         79.     Strahan and Monopoli oversee and enforce all operational policies and practices

 which relate to the services provided by Outside Plant Technicians in the Brooklyn and Bronx

 Facilities.

         80.     Upon information and belief, Defendants directly employ hundreds of in-house

 technicians at any given time in the Brooklyn and Bronx Facilities, including approximately one

 hundred fifteen (115) Outside Plant Technicians within the past six (6) years.

         81.     Those Outside Plant Technicians provide installation and troubleshooting service

 to Altice-Cablevision customers.

 Defendants’ Unlawful “Off the Clock” Practice of Forcing Plaintiffs to Work During
 Unpaid Lunch Breaks

         82.     As part of Altice-Cablevision’s telecommunications and cable services, Outside

 Plant Technicians are responsible for field operations duties entirely outside the customer’s home

 or business.

         83.     OSPs perform work including, inter alia, running wires above- or underground,

 locating underground utilities, climbing telephone poles, and performing other manual work to

 troubleshoot, remove or install telecommunications, cable and internet infrastructure located

 outside.

         84.     Pursuant to Altice-Cablevision’s common policies, OSPs are required to report to

 their assigned facility before the start of their shift in order to receive their daily assignments,

 which includes between 3 and 4 different jobs.

         85.     On average, each job takes, at a minimum, 4 hours to complete.



 	                                                 17
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 45 of 90 PageID #: 310



        86.     However, in practice OSPs are able to complete between 1 and 4 of those jobs

 because of, e.g., problems with access or other unforeseeable issues that prevent them from

 completing the job.

        87.     Furthermore, OSPs are responsible for repairing service outages, during which

 multiple Altice-Cablevision customers are without service. These outages take priority over

 more routine troubleshooting, installation or removal jobs, and it is common that dispatch or

 supervisors call OSPs mid-job and tell the Technician to drop what he/she is working on and

 respond to an outage.

        88.     Outages can occur as often as five times per week.

        89.     The intensity of the work, the length of the jobs and the unpredictability ensures

 that OSPs frequently cannot stop for an uninterrupted, 30-minute lunch break.

        90.     By way of example only, Plaintiff Jurtreau Villegas is unable to take a full,

 uninterrupted lunch break at least four times per week, resulting in a minimum of 2 hours of

 unpaid overtime per week.

        91.     On average, Plaintiff Villegas must completely skip lunch at least once per week

 in order to complete her assigned jobs. She is interrupted during her lunch break with calls for

 supervisors or dispatch at least once a week, and eats her lunch while driving between jobs or

 driving back to the depot at least three times per week.

        92.      In short, throughout the relevant time periods, Plaintiff Villegas worked through

 lunch without pay nearly every day.

        93.     By way of further example, Opt-in Plaintiff Dion Pemberton is unable to take

 lunch at least four times per week.




 	                                               18
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 46 of 90 PageID #: 311



               94.            By way of further example, Opt-in Plaintiff Jamal Howell was unable to take

 lunch approximately four times per week from 2013 through 2016.

               95.            In order to provide Altice-Cablevision customers with adequate service,

 Defendants require non-exempt hourly Outside Plant Technicians to meet demanding

 productivity requirements each workday, forcing Plaintiffs to work in excess of 40 hours per

 week in order to avoid disciplinary action. As a result, Plaintiffs regularly worked “off-the-

 clock” through their unpaid half-hour meal breaks.

               96.            Outside Plant Technicians are assigned to weekly shifts that consist of five

 consecutive 8.5-hour days, or 42.5 hours a week, with a half-hour unpaid meal period

 automatically deducted from each daily shift.

               97.            According to the Handbook, Outside Plant Technicians may also perform

 overtime-eligible labor that is pre-approved and scheduled in advance by a supervisor or

 manager, and are paid at one and one-half their hourly rate of pay for this time.2

               98.            According to the Handbook, “incidental overtime” (i.e., approved but

 unscheduled overtime-eligible labor) may be needed to “ensure a high degree of service to our

 customers and guests, to address business needs, breaking news or unplanned events.” Outside

 Plant Technicians are paid one and one-half their hourly rate of pay for all recognized overtime.

               99.            According to the Handbook, supervisors must approve overtime labor in advance

 and “failure to obtain advance approval may result in corrective action, up to and including

 suspension or termination of employment.”

 																																																													
 2
         Additionally, Outside Plant Technicians may be eligible for “standby” scheduling,
 whereby “employees are scheduled to be available to perform work outside their regular work
 schedule, as required by their supervisor/ manager to meet the Company’s business needs.”
 While on standby, employees receive a lump sum incentive pay of approximately $100 to $200,
 in addition to their hourly rate of pay for hours worked, or their overtime rate of pay for all
 standby hours worked over forty hours in a given work week.


 	                                                               19
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 47 of 90 PageID #: 312



        100.    Further, according to the Handbook, “[i]t is Altice-Cablevision’s policy that

 employees be paid for all overtime worked and [employees] must report all overtime hours

 worked, even if [they] did not receive advance approval.”

        101.    According to Altice-Cablevision’s commonly enforceable policies and practices,

 working unapproved “incidental overtime” hours, while compensable, is prohibited.

        102.    During the early years of the Collective and Class Period(s), Outside Plant

 Technicians received their daily assignments on a printout “work order” provided by their

 supervisors.

        103.    Outside Plant Technicians were required to provide start and finish times for each

 job on “Field Service Daily Logs.”

        104.    Field Service Daily Logs were used to track a Tech’s route, including arrival and

 departure times for jobs. These logs were stapled or attached to the Tech’s work orders for that

 day and handed in to a supervisor at the depot.

        105.    More recently, Plaintiffs were provided with electronic tablet devices, equipped

 with “Tech Track” performance- and route-tracking software (“Altice-Cablevision Software” or

 the “Software”), through which Outside Plant Technicians receive their daily route assignments.

        106.    Outside Plant Technicians are required to use the Altice-Cablevision Software to

 access their assigned jobs, daily schedule, and other information necessary to perform their jobs.

 Further, Outside Plant Technicians are required to indicate in Altice-Cablevision Software when

 they start and finish each job.

        107.    Plaintiffs in Brooklyn are forced to work through their thirty-minute unpaid lunch

 break on an almost daily basis. Rather than take the thirty-minute break they often eat lunch on

 the go as they drive between jobs or back to the depot, or simply skip lunch entirely.




 	                                                 20
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 48 of 90 PageID #: 313



        108.    Plaintiffs in the Bronx also worked through their lunches; however, the workload

 for the OSP Techs in the Bronx did not require them to work through their lunches as frequently

 as the workload for the OSP Techs in Brooklyn.

        109.    Supervisors and Altice-Cablevision dispatchers have access to Outside Plant

 Technicians’ individual Altice-Cablevision Software platform and monitor their productivity

 throughout the day by tracking their location, timeliness to each job, length of time to complete

 each job and determine which jobs may be likely to begin behind schedule.

        110.    At some point during the Collective and/or Class Period(s), the Altice-

 Cablevision Software workflow application became available on an iPad, allowing OSPs to

 access the Software remotely.

        111.    Initially, although the Software provided a list of daily jobs and multiple other

 “activities,” the Software did not include a code or “activity” for a lunch break.

        112.    Therefore, Plaintiffs could not electronically activate the lunch break to indicate

 whether they took the thirty-minute break.

        113.    In or around 2016, after numerous complaints from OSPs, the Company created a

 code for lunch that allowed OSPs to register whether they had taken lunch.

        114.    Nonetheless, the Company at no time held a meeting, circulated a memo or

 otherwise informed OSPs how to utilize the Software’s lunch activity or made clear to OSPs that

 they were required to take a full half-hour uninterrupted meal break.

        115.    Furthermore, and by way of example only, on one occasion in or around summer

 2016, Opt-in Plaintiff Howell was near completion of his shift when he was contacted by

 dispatch regarding an outage.




 	                                                21
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 49 of 90 PageID #: 314



         116.   Opt-in Plaintiff Howell informed dispatch that he had not yet taken lunch and was

 extremely hungry, and asked dispatch to assign the outage to someone else. Dispatch connected

 him to his supervisor, who told Opt-in Plaintiff Howell that because it was an outage, he must go

 there immediately.

         117.   Opt-in Plaintiff Howell took his lunch and then headed to the outage.

         118.   The following day, Kent Strahan called Opt-in Plaintiff Howell into his office and

 reprimanded him for “showing a lack of commitment” by taking his lunch and informing him

 that “outages take precedent over everything.” Mr. Strahan went on to reprimand Opt-in

 Plaintiff Howell that when there is an outage, he must skip lunch and could “take an hour the

 next shift.”

 Defendants’ Unlawful Timekeeping Policy

         119.   The Altice-Cablevision Software monitors Technicians’ schedules on a daily

 basis, and is used by supervisors and upper management to manage Technicians’ schedules,

 efficiency and productivity.

         120.   The Altice-Cablevision Software uses a minute-by-minute timer to record when a

 Tech has arrived at their job, when they begin working, and when they complete a job.

         121.   The Altice-Cablevision Software also allows, and in some instances, requires, the

 Technicians to record comments regarding why an activity took longer or shorter, or why the

 activity could not be completed.

         122.   Unlike other similar software, the Altice-Cablevision Software for OSPs does not

 allow for lunch to be “cancelled” – instead, if lunch is not activated on the Software, the activity

 simply moves to the bottom of the queue for the day.




 	                                                22
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 50 of 90 PageID #: 315



        123.    By way of example only, prior to the creation of the “Lunch” activity in 2016

 Opt-in Plaintiff Jamal Howell would activate an activity called “Special Event” to record the rare

 occasions when he was able to take a bona fide lunch break.

        124.    More commonly – approximately every day from 2013 through 2016 – Opt-in

 Plaintiff Howell worked through his lunch. When Opt-in Plaintiff Howell worked through his

 lunch prior to 2016 he was unable to record such worked lunch anywhere on the Altice-

 Cablevision Software.

        125.    After 2016 when Opt-in Plaintiff Howell worked through his lunch he was

 similarly unable to record such worked lunch anywhere on the Altice-Cablevision Software.

        126.    Despite monitoring OSPs’ activities in real time, the Company did not and does

 not have a policy in place to prompt or remind OSPs to take their lunch if they have not done so.

        127.    Using the Altice-Cablevision Software, Defendants keep meticulous records of

 the Technicians’ whereabouts, productivity and efficiency throughout the day.

        128.    Defendants also receive written comments, and some instances (i.e. cancelled

 activities) actually required such comments, from the Technicians through the Altice-

 Cablevision Software.

        129.    Despite the Altice-Cablevision Software being the most accurate real-time

 indicator of time worked by Plaintiffs, Defendants nonetheless choose to ignore such for payroll

 purposes.

        130.    Rather, according to Altice-Cablevision policy applicable to the entire Putative

 Collective and Class, both before and after Altice-Cablevision implemented this software,

 Defendants track Outside Plant Technicians’ working time solely via paper sign in/out time logs

 (“sign in/out sheet”).




 	                                              23
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 51 of 90 PageID #: 316



               131.             At the end of every shift, Plaintiffs are required to manually record their start and

 end time on a weekly sign in/out sheet maintained by their supervisor.

               132.           Each sign in/out sheet has a row for each Outside Plant Technician assigned to the

 supervisor’s team, as well as a column for each day of the week.

               133.           The sign in/out sheets do not have a space for Plaintiffs to record when they

 started and stopped their lunch break or that they worked through a lunch break,3 nor did

 Defendants, at any time during the Class or Collective Periods, inform Outside Plant Technicians

 that they could, or should, record a worked lunch on the sign in/out sheet.

               134.           Plaintiffs were never told by any supervisor or member of upper management that

 writing “no lunch,” or otherwise recording a worked lunch on the sign in/out sheet, would result

 in payment for that time.

               135.           Plaintiffs were never told that they could or should record a worked lunch in that

 fashion.

               136.           In fact, Plaintiffs were never given any instruction of any kind regarding how

 they should record a worked lunch, either on paper or through the Altice-Cablevision Software.

               137.           Plaintiffs’ supervisors were responsible for inputting each Outside Plant

 Technician’s time into Altice-Cablevision’s payroll system.

               138.           Throughout the entire Collective and Class Period(s), the payroll system has

 automatically deducted a thirty-minute meal break from each day worked, regardless of whether

 the employee actually took the meal break.



 																																																													
 3
        The sign in/out sheets were maintained by each supervisor, and vary slightly in layout
 between supervisors and over time. Nonetheless, each sign in/out time log has the same basic
 format, with columns divided into small squares for Techs to record the time they arrived at the
 depot at the beginning and ending of their shift.


 	                                                               24
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 52 of 90 PageID #: 317



        139.    Therefore, on days when Plaintiffs worked through their lunch break, the

 automatic thirty-minute meal break was deducted from their worked time and they were not paid

 for the time worked.

        140.    Plaintiffs worked at least 30 minutes of unpaid overtime and up to 2.5 hours of

 unpaid overtime per week for worked lunch breaks.

        141.    Defendants, pursuant to commonly enforced policies and practices, failed to

 provide Plaintiffs with any means, method or procedure, for recording actual hours worked

 during unpaid lunch breaks that was to be used for payroll purposes, despite Altice-Cablevision’s

 own mandate that employees must record all hours worked.

        142.    This failure violates the NYLL and FLSA requirements that employers maintain

 accurate payroll records.

        143.    Even when Technicians attempted to record a missed lunch on the sign in/out

 sheets and/or Altice-Cablevision Software, and/or made verbal reports to their supervisors that

 they worked through lunch, they were not guaranteed payment for this time worked.

        144.    This occurred despite the awareness and knowledge of Altice-Cablevision’s

 management, and in direct violation of Defendants’ own policy that “employees be paid for all

 overtime worked.”

        145.    As a result of Defendants’ failure to maintain accurate payroll records that reflect

 that actual amount of time that Plaintiffs worked, Defendants failed to furnish Plaintiffs and

 members of the Putative Collective and Class with accurate and/or complete wage statements on

 each payday, including the total hours worked each week and the full amount of wages earned

 during the pay period.

 Defendants Have Knowledge of The Widespread “Off-The-Clock” Practices in the
 Brooklyn and Bronx Facilities



 	                                               25
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 53 of 90 PageID #: 318




        146.    Upon information and belief, Defendants’ knowledge of the pervasive and

 widespread nature of the off-the-clock violations alleged herein is well documented, and

 implicates all levels of management, in willful violation of the FLSA and NYLL.

        147.    Throughout the Collective and Class Periods, Plaintiffs frequently reported

 through Altice-Cablevision Software, constantly monitored by Plaintiffs’ Supervisors, that they

 were forced to work through their unpaid lunch without compensation.

        148.    Alternatively, Defendants knew or should have known that Plaintiffs were

 working through lunch based on the fact that, for example, Opt-in Plaintiff Howell created

 “Special Events” in his Tech Track software to record when he was able to take lunch –

 indicating that on all other occasions when he did not create a “Special Event” for his lunch that

 he was thus unable to take it.

        149.    Furthermore, Defendants were well aware of unpredictable nature and extreme

 demands of Plaintiffs’ jobs as Outside Plant Technicians, and had knowledge of the numerous

 daily events in an OSP’s schedule that made it impossible to take lunch (e.g., because a single

 job took all day, because of an outage, or because of a high volume of jobs assigned that day).

        150.    Additionally, Plaintiffs complained about working through lunch to their

 Supervisors on numerous occasions throughout the Collective and Class Period(s).

        151.    As such, Outside Plant Technicians’ collective frustration with working through

 their unpaid lunch on an almost daily basis was well known by Altice-Cablevision management

 in the Brooklyn and Bronx Facilities.

        152.    Indeed, upon information and belief, working though lunch was a common

 subject of team meetings attended by Outside Plant Technicians and their supervisors.




 	                                               26
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 54 of 90 PageID #: 319



        153.    Over the course of four years, a large volume of often-repeated verbal complaints

 from Outside Plant Technicians to supervisors and management throughout Brooklyn and Bronx

 regarding the same unlawful practice, and voluminous written records documenting the fact that

 Outside Plant Technicians were working through lunches without pay, Defendants knowingly

 failed to correct their illegal over time policies, and off-the-clock violations continue to this day.

 Defendants’ Unlawful Calculation of Plaintiffs’ Regular Rate of Pay in Determining
 Overtime Premiums

        154.    Plaintiffs and all members of the Putative Collective and Class were eligible for

 and received annual bonuses paid by Defendants.

        155.    All Altice-Cablevision Outside Plant Technicians in the Brooklyn and Bronx

 Facilities were eligible for this bonus.

        156.    The bonuses were computed based on a predetermined and nondiscretionary

 formula that was dependent on the success of the facility as a whole.

        157.    The bonuses were thus awarded based on the success of the Defendant’s

 employees as a group and not based on any particular Plaintiffs’ personal productivity.

        158.    The annual bonuses were awarded to employees to induce them to work more

 steadily, rapidly, and efficiently and are thus required to be included within the Plaintiffs’ regular

 rate of pay. Despite this, they were not included within the regular rate of pay for the purposes

 of calculating overtime wages at any point during the Collective and/or Class Period(s).

                        FLSA COLLECTIVE ACTION ALLEGATIONS

        159.    Plaintiffs allege and incorporate by reference all of the factual allegations made in

 the preceding paragraphs.

        160.    Defendants employed Plaintiffs during the Collective Period.




 	                                                 27
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 55 of 90 PageID #: 320



        161.    Defendants classified Plaintiffs and Members of the Collective as nonexempt for

 the purposes of the FLSA, paying them an hourly wage rather than an annual salary.

        162.    Upon information and belief, there are approximately more than 100 current and

 former Outside Plant Technicians who are similarly situated to Plaintiffs and who were denied

 overtime compensation.

        163.    The Lead Plaintiffs represent other Outside Plant Technicians, and are acting on

 behalf of Defendants’ current and former Outside Plant Technicians’ interests as well as their

 own interests in bringing this action.

        164.    Defendants unlawfully required Plaintiffs and all individuals employed as Outside

 Plant Technicians to work through their unpaid half-hour meal breaks.

        165.    At all times during the Collective Period, Defendants, as a matter of common

 policy and/or practice, have not paid Plaintiffs lawful overtime premiums for all hours worked in

 excess of 40 hours in a work week and/or minimum wage compensation for hours worked under

 40 in a work week.

        166.    Plaintiffs seek to proceed as a collective action, pursuant to 29 U.S.C. §216(b), on

 behalf of themselves and the following class of persons:

                Collective Class:         All individuals employed by Defendants as Outside Plant
                                          Technicians, or similar titles, including Lead Outside Plant
                                          Technicians, in Defendants’ Brooklyn and Bronx Facilities
                                          at any point during the Collective Period who earned but
                                          were not paid lawful FLSA overtime premiums for hours
                                          worked over 40 in a work week and/or the applicable
                                          federal statutory minimum wage for hours worked under 40
                                          in a workweek during the Collective Period based on the
                                          practices alleged herein.

        167.    Specifically, Plaintiffs’ Collective Class is further defined as involving (i) claims

 for unpaid overtime based on Defendants’ company-wide policy of miscalculating the “regular




 	                                                  28
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 56 of 90 PageID #: 321



 rate of pay” for the purposes of determining overtime pay entitlement; and (ii) claims for unpaid

 overtime and minimum wage compensation for Defendants’ practice of forcing Plaintiffs to work

 “off the clock” and without compensation during unpaid meal breaks which they knowingly

 suffered and permitted, and/or commonly enforced FLSA recordkeeping practice violations

 which resulted in unpaid wages.

           168.   As such, the Named Plaintiffs and the Collective suffered damages for unpaid

 earned overtime wages under the FLSA in each of the weeks they worked during the Collective

 Period.

           169.   Defendants were aware or should have been aware that the law required it to pay

 non-exempt employees, including Plaintiffs and the Collective, an overtime premium of 1 and ½

 times their regular rate of pay for all work-hours Defendants suffered or permitted them to work

 in excess of 40 per workweek.

           170.   Defendants’ conduct, as set forth in this Complaint, was willful and in bad faith,

 and has caused significant damages to Plaintiffs and the Collective.

           171.   Defendants are liable under the FLSA for failing to properly compensate

 Plaintiffs and the Collective, and as such, notice should be sent to the Collective.

           172.   There are numerous similarly situated current and former employees of

 Defendants who were subject to the aforementioned policies in violation of the FLSA who would

 benefit from the issuance of a Court supervised notice of the present lawsuit and the opportunity

 to join in the present lawsuit.

           173.   Those similarly situated employees are known to the Defendants and are readily

 identifiable through Defendants’ records.

                          FEDERAL RULES OF CIVIL PROCEDURE
                         RULE 23 NEW YORK CLASS ALLEGATIONS



 	                                                 29
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 57 of 90 PageID #: 322




        174.    Plaintiffs allege and incorporate by reference all of the factual allegations made in

 the preceding paragraphs.

        175.    Plaintiffs seek to proceed as a class action pursuant to Rule 23 of the Federal

 Rules of Civil Procedure on behalf of the following defined Class:

      Proposed Class:          All individuals employed by Defendants during the Class Period as
                               Outside Plant Technicians, or similar titles, including Lead Outside
                               Plant Technicians, in Defendants’ Brooklyn and Bronx Facilities,
                               who earned but were not paid lawful NYLL overtime premiums
                               for hours worked over 40 in a work week and/or the New York
                               minimum wage for hours worked under 40 in a workweek during
                               the Class Period, based on the practices alleged herein.

        176.    Specifically, Plaintiffs’ Class is further defined as involving: (i) claims for unpaid

 overtime based on Defendants’ company-wide policy of miscalculating the “regular rate of pay”

 for the purposes of determining overtime pay entitlement; (ii) claims for unpaid overtime and

 minimum wage compensation for Defendants’ practice of knowingly suffering and permitting

 the Class to work “off the clock” and without compensation during unpaid meal breaks, (iii)

 claims for unpaid overtime and minimum wage compensation for Defendants’ commonly

 enforced timekeeping and recordkeeping practices which did not allow the Class to record their

 time accurately and resulted in unpaid wages; and (iv) claims for wage statement violations for

 Defendants’ failure to provide the Class with accurate wage statements on each payday that

 include the information required by NYLL §195(3), including the correct number of hours

 worked during the pay period.

        177.    Defendants have violated NYCRR 142-2.2 and NYLL §§ 191, 193 by failing to

 pay Plaintiffs and the Putative Class at least one and one-half times the New York state

 minimum wage for all hours worked over 40 during the class period pursuant to the same illegal

 practices and policies alleged above.



 	                                                30
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 58 of 90 PageID #: 323



          178.   Numerosity:    The Proposed Class is so numerous that joinder of all members is

 impracticable. Plaintiffs are informed and believe, and on that basis allege, that during the Class

 Period, Defendants employed over 100 individuals who satisfy the definition of the Proposed

 Class.

          179.   Typicality:    Plaintiffs are members of the class they seek to represent, and their

 claims are typical of the claims of the Putative Class. The Plaintiffs are informed and believe,

 and on that basis allege, that, like other Outside Plant Technicians, Class members were

 subjected to Defendants’ policies, practices, programs, procedures, protocols and plans alleged

 herein concerning the failure to pay proper wages, failure to keep adequate records and failure to

 furnish accurate wage statements.

          180.   Plaintiffs’ interests are co-extensive with those of the Putative Class that they seek

 to represent. Plaintiffs are willing and able to fairly represent the Putative Class and to

 vigorously pursue their similar individual claims in this action.

          181.   The relief Plaintiffs seek for the unlawful policies and practices complained of

 herein is also typical of the relief which is sought on behalf of the Putative Class.

          182.   Superiority:		 A class action is superior to other available methods for the fair

 and efficient adjudication of the controversy, and there will be no difficulty in administering this

 action as a class action.

          183.   Adequacy:      Plaintiffs will fairly and adequately protect the interests of the

 Putative Class, and have retained counsel who are qualified and experienced in complex labor

 and employment class and collective action litigation, who are able to meet the demands

 necessary to litigate a class action of this size and complexity. The combined interests,




 	                                                31
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 59 of 90 PageID #: 324



 experience and resources of Plaintiffs and counsel to litigate the individual and class claims at

 issue in this case satisfy the adequacy of representation requirement of FRCP 23(a)(4).

        184.    The claims of the Putative Class interrelate such that the interests of the members

 will be fairly and adequately protected in their absence.

       185.     Commonality:       Common questions of law and fact exist to all members of the

 Putative Class and predominate over any questions solely affecting individual members of the

 Putative Class, including but not limited to:

        a.      Whether Defendants unlawfully failed to pay lawful overtime premiums for all
                hours worked over 40 in a workweek for those violations stated above;

        b.      Whether those violations were pursuant to a common policy or practice applicable
                to all class members;

        c.      Whether Defendants unlawfully failed to pay the state statutory minimum wage to
                members of the Putative Class in violation of the NYLL;

        d.      Whether Defendants furnished class members with accurate wage statements on
                each payday containing the information required by NYLL § 195(3);

        e.      Whether Defendants kept and maintained records with respect to each hour
                worked by Plaintiffs and the Putative Class;

        f.      Whether those violations were pursuant to a common policy or practice applicable
                to all class members;

        g.      Whether Defendants employed Plaintiffs and the Putative Class within the
                meaning of New York law;

        h.      The proper measure of damages sustained by the Putative Class; and

        i.      Whether Defendants’ violations of the NYLL and/or its regulations were
                “willful.”

        186.    These common questions of law and fact arise from the same course of events,

 and each class member will make similar legal and factual arguments to prove liability.




 	                                                32
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 60 of 90 PageID #: 325



         187.    The case is maintainable as a class action under Fed. R. Civ. P. 23(b)(1) because

 prosecution of actions by or against individual members of the class would result in inconsistent

 or varying adjudications and create the risk of incompatible standards of conduct for Defendants.

         188.    Further, adjudication of each individual member’s claim as a separate action

 would be dispositive of the interest of other individuals not party to this action, impeding their

 ability to protect their interests.

         189.    Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3)because

 questions of law and fact common to the Putative Class predominate over any questions affecting

 only individual members of the Putative Class, and because a class action is superior to other

 available methods for the fair and efficient adjudication of this litigation. Defendants’ common

 and uniform policies and practices denied the Putative Class the wages to which they are entitled.

 The damages suffered by the individual Putative Class members are small compared to the

 expense and burden of individual prosecution of this litigation. In addition, class certification is

 superior because it will obviate the need for unduly duplicative litigation that might result in

 inconsistent judgments about Defendants’ practices.

         190.    Plaintiffs intend to send notice to all members of the Putative Class to the extent

 required by Rule 23. The names and addresses of the Putative Class are available from

 Defendants.

         191.    During the Class Period, and upon information and belief, Plaintiffs each worked

 more than 1 hour of gap time for which they were not paid the lawful minimum wage under

 either the NYLL or the FLSA and more than 1 hour of overtime-eligible work during the class

 period for which they were not paid a lawful overtime premium of time and one half of their

 regular rate of pay.




 	                                                33
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 61 of 90 PageID #: 326



                         AS AND FOR A FIRST CAUSE OF ACTION
               (Failure to Pay Overtime Compensation in Violation of the FLSA)

        192.    Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.

        193.    Plaintiffs consent in writing to be a part of this action, pursuant to 20 U.S.C. §

 216(b). Plaintiffs written consent forms are attached hereto. Plaintiffs anticipate that as this case

 proceeds, other individuals will sign consent forms and join as plaintiffs.

        194.    At all relevant times, Defendants have been an “employer” engaged in interstate

 commerce and/or in the production of goods for commerce, within the meaning of 29 U.S.C. §

 203. At all relevant times, Defendants have employed and continue to employ employees,

 including Plaintiffs and the Putative Collective.

        195.    At all relevant times, upon information and belief, Defendants have gross

 operating revenues in excess of $500,000.00.

        196.    The FLSA requires each covered employer to compensate all non-exempt

 employees at a rate of not less than one and one-half times the regular rate of pay for work

 performed in excess of 40 hours per work week.

        197.    During their employment with Defendants, within the applicable statute of

 limitations, Plaintiffs and the Putative Collective worked in excess of forty hours per workweek

 without lawful overtime compensation.

        198.    Despite the hours worked by Plaintiffs and the Putative Collective, Defendants

 willfully, in bad faith, and in knowing violation of the FLSA, failed and refused to pay proper

 overtime compensation.

        199.    Based on the policies and practices articulated above, Plaintiffs were uniformly

 denied FLSA mandated overtime premiums.



 	                                                34
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 62 of 90 PageID #: 327



           200.   By failing to accurately record, report, and/or preserve records of hours worked

 by Plaintiffs and the Putative Collective, Defendants have failed to make, keep, and preserve

 records with respect to each of their employees sufficient to determine their wages, hours, and

 other conditions and practices of employment, in violation of the FLSA.

           201.   Defendants have failed to make a good faith effort to comply with the FLSA with

 respect to its compensation to Plaintiffs and the Putative Collective.

           202.   The foregoing conduct, as alleged, constitutes a willful violation of the FLSA

 within the meaning of 29 U.S.C §§ 216(b) and 255(a).

           203.   Because Defendants’ violations of the FLSA were willful, a three-year statute of

 limitation applies. 29 U.S.C. § 255.

           204.   Plaintiffs, on behalf of themselves and the Putative Collective, seek recovery of

 their attorneys’ fees and costs to be paid by Defendants, as provided by the FLSA, 29 U.S.C. §

 216(b).

                         AS AND FOR A SECOND CAUSE OF ACTION
             (Failure to Pay Minimum Wage Compensation in Violation of the FLSA)

           205.   Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.

           206.   At all relevant times herein, Plaintiffs have been entitled to the rights, protections,

 and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

           207.   The FLSA regulates, among other things, the payment of minimum wage by

 employers whose employees are engaged in interstate commerce, or engaged in the production of

 goods for commerce, or employed in an enterprise engaged in commerce or in the production of

 goods for commerce. 29 U.S.C. §206(a); 29 U.S.C. § 207(a)(1).




 	                                                  35
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 63 of 90 PageID #: 328



        208.    Defendants are subject to the minimum wage requirements of the FLSA because

 they acted as an enterprise engaged in interstate commerce and its employees are engaged in

 commerce.

        209.    Defendants, pursuant to their policy and practice, violated the FLSA by refusing

 and failing to pay Plaintiffs and other similarly situated employees a lawful minimum wage for

 all hours worked.

        210.    Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories

 of employees from minimum wage obligations. None of the FLSA exemptions apply to

 Plaintiffs or other similarly situated employees.

        211.    Plaintiffs and all similarly situated employees are victims of a uniform and

 employer-based compensation policy. Upon information and belief, this uniform policy, in

 violation of the FLSA, has been applied, and continues to be applied, to all Outside Plant

 Technicians in Defendants’ Brooklyn and Bronx Facilities.

        212.    Defendants have acted neither in good faith nor with reasonable grounds to

 believe that its actions and omissions were not a violation of the FLSA, and as a result thereof,

 Plaintiffs and other similarly situated employees, in addition to payment of back minimum

 wages, are entitled to recover an award of liquidated damages in an amount equal to the amount

 of unpaid minimum wages described pursuant to 29 U.S.C. § 216(b).

        213.    Alternatively, should the Court find Defendants did not act willfully in failing to

 pay minimum wage, Plaintiffs and all similarly situated employees are entitled to an award of

 prejudgment interest at the applicable legal rate.




 	                                                   36
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 64 of 90 PageID #: 329



           214.   Plaintiffs, on behalf of themselves and the Putative Collective, seek recovery of

 their attorneys’ fees and costs to be paid by Defendants, as provided by the FLSA, 29 U.S.C. §

 216(b).

                       AS AND FOR A THIRD CAUSE OF ACTION
      (Failure to Pay Lawful Overtime Premiums in Violation of NYCRR § 142.2.2 and
                                 Article 19 of the NYLL)

           215.   Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.

           216.   At all relevant times, Plaintiffs were employees and the Defendants have been

 employers within the meaning of the NYLL.

           217.   The overtime wage provisions of NYLL Article 19 and its supporting regulations

 apply to Defendants.

           218.   Defendants have failed to pay Plaintiffs and the Putative Class the overtime wages

 to which they are entitled under the NYLL.

           219.   By Defendants’ failure to pay Plaintiffs and the Putative Class premium overtime

 wages for hours worked in excess of 40 hours per week, they have willfully violated NYLL

 Article 19, §§ 650 et seq., and the supporting New York State Department of Labor Regulations,

 including but not limited to the regulations in 12 N.Y.C.R.R. Part 142.

           220.   Furthermore, Defendants have violated NYCRR 142-2.2 and NYLL §§ 191 and

 193 by failing to pay Plaintiffs and the Class at least one and one-half times the minimum wage

 for all hours worked over 40 in any workweek during the Class Period.

           221.   Due to Defendants’ violations of the NYLL, Plaintiffs and the Putative Class are

 entitled to recover from Defendants their unpaid overtime wages, liquidated damages, reasonable

 attorneys’ fees and costs of the action, and pre-judgment and post-judgment interest.




 	                                                 37
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 65 of 90 PageID #: 330



                          AS AND FOR A FOURTH CAUSE OF ACTION
          (Failure to Pay Lawful Minimum Wages and “Gap Time” Wages in Violation of
                             NYLL §§ 191, 193 and 652 and Article 19)

        222.    Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.

        223.    The minimum wage provisions of NYLL Article 19 and its supporting regulations

 apply to Defendants.

        224.    Defendants have failed to pay Plaintiffs and the Putative Class the minimum

 wages to which they were entitled under the NYLL.

        225.    By Defendants’ failure to pay Plaintiffs and the Class Members minimum wages,

 they have willfully violated the NYLL Article 19, §§ 652 et seq., and the supporting New York

 State Department of Labor regulations.

        226.    Due to Defendants’ violations of the NYLL, Plaintiffs and the Putative Class are

 entitled to recover from Defendants their unpaid minimum wages, liquidated damages,

 reasonable attorneys’ fees and costs of the action, and pre-judgment and post-judgment interest.

        227.    Furthermore, Defendants have failed to pay Plaintiffs and the Putative Class the

 difference between the New York State minimum wage and their hourly rate of pay as

 determined by Defendants for all hours worked in a workweek.

        228.    Defendants’ failure to pay these wages – known as “gap time” wages – is

 prohibited by NYLL Section 193 as an unauthorized deduction from wages.

                       AS AND FOR A FIFTH CAUSE OF ACTION
        (Failure to Furnish Accurate Wage Statements in Violation of NYLL §195(3))

        229.    Plaintiffs allege and incorporate by reference the allegations in the preceding

 paragraphs.




 	                                               38
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 66 of 90 PageID #: 331



        230.    The recordkeeping provisions of NYLL Article 19 and its supporting regulations

 apply to Defendants.

        231.    Defendants did not provide Plaintiffs and the Putative Class with a legally

 sufficient wage statement upon the payment of wages, as required by NYLL § 195(3).

        232.    NYLL §195(3) requires that employers furnish employees with wage statements

 containing accurate, specifically enumerated information.

        233.    As a result of Defendants’ unlawful conduct, Plaintiffs and the Putative Class are

 entitled to an award of damages pursuant to NYLL § 198, in an amount to be determined at trial,

 pre- and post-judgment interest, and costs and attorneys’ fees as provided by NYLL § 663.


                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves, the Putative Collective and Putative

 Class, respectfully requests that this Court:

        A.      Declare that this action may proceed as a collective action pursuant to 29 U.S.C.

 216;

        B.      Declare that this action may proceed as a class action pursuant to Rule 23(b)(1)

 and (3) of the Federal Rules of Civil Procedure and/or Section 901 of the New York Civil

 Practice Law and Rules;

        C.      Designate Plaintiffs’ counsel and Plaintiffs Patrick Schiano, William Gilbert

 Garvin and Jurtreau Villegas as class counsel and class representatives, respectively.

        D.      Declare that Defendants have violated the provisions of the Fair Labor Standards

 Act as to Plaintiffs and the Putative Collective;

        E.      Declare that Defendants have violated the provisions of the New York Labor Law

 as to Plaintiffs and the Putative Class;



 	                                                   39
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 67 of 90 PageID #: 332



            F.     Declare that Defendants’ violations as described above are willful;

            G.     Award Plaintiffs and the Putative Collective and Class the amount of unpaid

 wages owed, including interest thereon, and penalties, including liquidated damages, subject to

 proof at trial;

            H.     Award reasonable attorneys’ fees and costs pursuant to the FLSA, NYLL and/or

 other applicable law;

            I.     Enjoin Defendants to cease and desist from unlawful activities in violation of the

 FLSA and NYLL; and

            J.     Grant Plaintiffs and the Putative Collective and Class such other and further

 relief, in law or equity, as this Court may deem appropriate and just.

                                            JURY DEMAND

            Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs on behalf of

 themselves and all other similarly-situated persons demand a trial by jury as to all issues so

 triable.

 DATED: October 8, 2018
        New York, New York



                                                  ________________________________
                                                  Christopher Q. Davis, Esq.
                                                  Rachel M. Haskell, Esq.
                                                  Rita M. Lenane, Esq.
                                                  The Law Office of Christopher Q. Davis, PLLC
                                                  225 Broadway, Suite 1803
                                                  New York, New York 10007
                                                  Tel.: 646-430-7930 (main)

                                                  Counsel for Plaintiffs and the Putative Collective
                                                  and Class




 	                                                  40
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 68 of 90 PageID #: 333




                                 Exhibit	  C	  
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 69 of 90 PageID #: 334



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 JURTREAU VILLEGAS, PATRICK SCHIANO
 and WILLIAM GILBERT GARVIN, individually
 and on behalf of all others similarly situated,
                                                           Case No.: 17-cv-05824-DLI-VMS

                      Plaintiffs,


          -against-


 CABLEVISION SYSTEMS NEW YORK CITY
 CORPORATION, CABLEVISION SYSTEMS
 CORPORATION, CSC HOLDINGS, LLC, ALTICE
 USA, INC., and ALTICE TECHNICAL SERVICES
 US CORP.,

                                    Defendants.

        [PROPOSED] ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR
      PRELIMINARY APPROVAL OF THE CLASS SETTLEMENT, SCHEDULING OF A
                FINAL APPROVAL HEARING, AND RELATED RELIEF

         The Plaintiffs’ uncontested motion for an order preliminarily approving a class action

 settlement and setting a settlement hearing, came on for hearing on _____________, 2018. The

 Court has considered the Settlement Agreement (and its exhibits), the submissions of counsel,

 and all other papers filed in this action. The matter having been submitted and good cause

 appearing therefore:

 The Court finds as follows:

 I.      Background

         1.      All defined terms contained herein shall have the same meanings as set forth in

 the Settlement Agreement executed by the Parties and filed with this Court (the “Settlement” or

 “Settlement Agreement”).




                                                  1
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 70 of 90 PageID #: 335



        2.       The Named Plaintiffs and Defendants (the latter of which is also referred to as

 Cablevision herein), by and through their Counsel, have reached an agreement to settle all

 released claims and resolve the above-captioned Litigation (the “Litigation” or “Lawsuit”),

 which is currently pending before this Court.

        3.       The Named Plaintiffs allege that Cablevision purportedly violated the Fair Labor

 Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) for reasons set forth in the

 Complaint.

 II.    Preliminary Settlement Approval

        4.       Based upon the Court’s review of Plaintiffs’ Memorandum of Law in Support of

 Plaintiffs’ Unopposed Motion for Preliminary Approval of the Class Settlement; the Declaration

 of Christopher Q. Davis (“Davis Declaration”); and all corresponding exhibits and papers

 submitted in connection with the Motion, the Court grants preliminary approval of the Settlement

 Agreement made and entered into on October __, 2018, by and between by and between the

 Named Plaintiffs, individually and on behalf of the class members, as defined below, and

 Defendants.

        5.       For purposes of settlement only, there shall be one state law class, defined as

 follows:

              a. all individuals who were employed by any of the Defendants as an Outside Plant
                 Technician and were assigned to a depot in Brooklyn or the Bronx between October
                 4, 2011 and the date of the Court’s Preliminary Approval order or 60 calendar days
                 from filing the preliminary approval motion, whichever is shorter.

 All individuals encompassed within the above definition are eligible to participate in this

 Settlement.

        6.       The Parties agreed to settle this case for a Gross Settlement Amount of up to

 eight-hundred thousand dollars ($800,000). The “Net Settlement Fund” means the remainder of



                                                   2
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 71 of 90 PageID #: 336



 the Gross Settlement Amount after deductions for: (1) Court-approved attorneys’ fees for Class

 Counsel of two-hundred thousand dollars ($200,000) and actual costs not to exceed fifteen

 thousand dollars ($15,000); (2) Court-approved Service Awards of fifteen-thousand dollars

 ($15,000) to be divided between William Gilbert Garvin and Dion Pemberton, and (3) standard

 employer-side tax obligations, including the Employer Federal Insurance Contributions Act

 (FICA) amount, as specified in the Settlement Agreement.

        7.      Participating Class Members, as defined in the Settlement Agreement, shall

 receive a Settlement Distribution Check from the Net Settlement Fund.

        8.      A Participating Class Member’s Settlement Distribution Check shall be a Pro

 Rata Share of the Net Settlement Fund determined by the formula set forth in the Settlement

 Agreement. Any amount of the Net Settlement Fund that is not paid to Participating Class

 Members (whether because of delivery failures, failures by Participating Class Members to

 timely and property present Settlement Distribution Checks for payment, or otherwise) shall be

 refunded to Defendants.

        9.      The approval of a proposed class action settlement is a matter of discretion for the

 trial court. Maywalt v. Parker & Parsley Petroleum Co., 67 F.3d 1072, 1079 (2d Cir. 1998). In

 exercising this discretion, courts should give “proper deference to the private consensual

 decision of the parties.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027 (9th Cir. 1988).

        10.     The Court concludes that the Settlement Agreement is within the range of

 possible final settlement approval, such that preliminary approval and subsequent notice to the

 class is appropriate. See Diaz v. Eastern Locating Serv., Inc., No. 10 Civ. 4082, 2010 WL

 2945556, at *1 (S.D.N.Y. July 22, 2010); In re Traffic Executive Ass’n, 627 F.2d 631, 634 (2d

 Cir. 1980).




                                                 3
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 72 of 90 PageID #: 337



        11.      The Court finds that the proposed settlement is the result of extensive, arm’s-

 length negotiations by counsel well-versed in the prosecution and defense of wage-and-hour

 class action lawsuits.

 III.   Conditional Certification of the Proposed Rule 23 Class

        12.      For purposes of settlement only, the Court provisionally certifies the class

 pursuant to Federal Rule of Civil Procedure (“FRCP”) 23. The Named Plaintiffs, Opt-In

 Plaintiffs, and Other Class Members who do nothing (i.e., do not exclude themselves from the

 Settlement), will be deemed “Participating Class Members.”

        13.      Cablevision has agreed not to contest, for purposes of settlement only, that the

 requirements of FRCP 23(a) and (b)(3) are met. On that basis, the Court conditionally finds that,

 for the purposes of approving this settlement only and for no other purpose and with no other

 effect on the Litigation, including no effect on the Litigation should the Settlement Agreement

 not ultimately be approved or should the Effective Date not occur (and recognizing the Named

 Plaintiffs have waived the right to claim any such effect and are estopped from doing so):

              a. The class here easily satisfies Rule 23(a) numerosity.

              b. For purposes of settlement only, the Court finds that there is an ascertainable Rule
                 23 Class.

              c. For purposes of settlement only, the Court finds that common questions of law and
                 fact exist.

              d. The common questions are similar to those in other cases in which courts in this
                 District granted class certification for settlement purposes.

              e. For purposes of settlement only, the Court finds Named Plaintiffs’ claims are
                 typical of the claims of the Other Class Members. Because Plaintiffs’ wage and
                 hour claims arise from the same factual and legal circumstances that form the basis
                 of Class Members’ claims, Plaintiffs satisfy the typicality requirement. See, e.g.,
                 Perez v. Isabella Geriatric Center, Inc., 2016 WL 5719802, at *2 (S.D.N.Y. 2016)
                 (finding that similar questions satisfied commonality in a Rule 23 wage action);
                 Torres v. Gristede’s Operating Corp., 628 F. Supp. 2d 447, 463 (S.D.N.Y. 2008)



                                                   4
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 73 of 90 PageID #: 338



                 (certifying NYLL class where plaintiffs used the same clock-in/clock-out system
                 and were denied overtime wages, and where plaintiffs would be able to adduce
                 generalized proof related to company-wide practices).

              f. Regarding the adequacy of Named Plaintiffs, there is no evidence or indicia that
                 they have interests that are antagonistic or at odds with the Opt-in Plaintiffs and/or
                 Other Class Members.

              g. Christopher Q. Davis, Esq., Owner and Managing Partner of The Law Office of
                 Christopher Q. Davis, PLLC, shall be deemed “Class Counsel” and has and will
                 fairly and adequately protect the interests of the Class Members. The Davis
                 Declaration supports the conclusion that counsel is qualified and the requirements
                 of 23(a)(4) are met. Among other things, Plaintiffs’ counsel has previously been
                 appointed as Class Counsel and as co-Class Counsel in other matters.

              h. For purposes of settlement only, the Court finds that the prosecution of separate
                 actions by individual Class Members would create the risk of inconsistent or
                 varying adjudications which would establish incompatible standards of conduct.

              i. Consistent with Rule 23(b)(3) and for purposes of settlement only, the Court finds
                 that questions of law and fact common to all Class Members predominate over
                 questions affecting only individual Class Members and a class action is superior to
                 other available means for the fair and efficient adjudication of the controversy.

              j. The assistance of both an experienced mediator, Martin F. Scheinman, reinforces
                 the Court’s finding that the proposed settlement is non-collusive.

 IV.    Provisional Approval of FLSA Settlement

        14.      As mentioned above, the Settlement was the product of adversarial litigation,

 extensive exchange of discovery, and arms’-length negotiations by counsel experienced in the

 prosecution of wage and hour class and collective actions. The Court also provisionally approves

 the FLSA settlement solely for purposes of effectuating the Settlement, and will further evaluate

 when the Plaintiffs file their motion for final approval of the settlement.

 V.     Supplemental Jurisdiction Exists Over Plaintiff’s and the Class Members’ State
        Law Claims, and Participating Class Members Will Release State Law Claims and
        FLSA Claims.
        15.      The Court may properly oversee a release by Participating Class Members of

 FLSA and state wage and hour claims. See Damassia v. Duane Reade Inc.,, 250 F.R.D. 152, 163




                                                    5
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 74 of 90 PageID #: 339



 (S.D.N.Y. 2008) (“It is true that potential class members who do not opt out of the class action

 could have all claims that could have been brought in that action, including any FLSA claim,

 resolved by res judicata without opting in to the FLSA action…[h]owever, as in any Rule

 23(b)(3) class action, potential class members who want to control their own litigation, and to

 avoid being bound by the judgment in the class action, are free to opt out of the class.”) (internal

 quotations omitted).

        16.      For purposes of settlement only, the Court exercises supplemental jurisdiction

 over Plaintiffs’ and the Other Class Members’ New York claims and approves the release of

 such claims, together with FLSA claims, in the manner described in the Settlement Agreement.

 VI.    Appointment of Plaintiffs’ Counsel as Class Counsel

        17.      The Court appoints Christopher Q. Davis, Esq., Owner and Managing Partner of

 the Law Office of Christopher Q. Davis, PLLC, as Class Counsel because he meets all of the

 requirements of Fed. R. Civ. P. 23(g).

        18.      Class Counsel did substantial work identifying, investigating, prosecuting, and

 settling the FLSA and the Rule 23 claims in this action.

        19.      Class Counsel has substantial experience prosecuting and settling employment

 class actions, including wage-and-hour class actions, and is well-versed in class action and wage-

 and-hour law.

        20.      Other courts have found Class Counsel to be adequate class counsel in

 employment law class actions.

        21.      The work that Class Counsel has performed in litigating and settling this case

 demonstrates his commitment to the class and to representing the class’ interests.




                                                  6
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 75 of 90 PageID #: 340



 VII.    Class Notice and Settlement Procedure

         22.       The Court approves the Notice of Proposed Settlement of Class Action and

 Collective Action Lawsuit and Fairness Hearing (the “Notices”) and directs their distribution to

 all Plaintiffs.

         23.       The content of the proposed Notices fully complies with due process and Fed. R.

 Civ. P. 23, including the requirements of Fed. R. Civ. P. 23(c)(2)(B).

         24.       For purposes of settlement only, the Court finds that the proposed Notice satisfies

 the requirements of the FLSA. Section 216(b) of the FLSA states in relevant part that:

                   (a)n action…may be maintained...in any Federal or State
                   court of competent jurisdiction by any one or more
                   employees for an on behalf of himself or themselves and
                   other employees similarly situated. No employee shall be a
                   participating plaintiff to any such action unless he gives his
                   consent in writing to become such a party and such consent
                   is filed in the court in which such action is brought.

 29 U.S.C. § 216(b).

         25.       The Court hereby adopts the following settlement approval process:

               a. Within fifteen (15) business days following the Court’s entry of the Preliminary
                  Approval Order, Defendants shall provide the Administrator with a class contact
                  list, in electronic form, that includes names, postal addresses, and email addresses
                  of the Plaintiffs as reflected in Defendants’ personnel records. The class contact list
                  will also include each Plaintiff’s Weeks Worked broken down by total Weeks
                  Worked in Brooklyn and total Weeks Worked the Bronx.

               b. Within ten (10) calendar days following its receipt of the list of the Class Members
                  set forth in 25(a) above, the Administrator will e-mail and mail to Plaintiffs, via
                  First Class United States Mail, postage prepaid, the Court-approved Notices.

               c. On or before the applicable Notice Response Deadline, as defined in Section 1.19
                  of the Settlement Agreement, an Other Class Member’s Opt-Out Statement must
                  be completed and postmarked, and/or a Participating Class Member’s Objection
                  must be completed and postmarked.

               d. The Administrator will stamp the receipt date on the original of each Opt-Out
                  Statement and/or Objection that it receives and shall send copies to Counsel within


                                                     7
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 76 of 90 PageID #: 341



                 one (1) business day of receipt. The Administrator shall then send to Counsel a
                 final list of all Opt-Out Statements no later than one (1) business day after the
                 expiration of the applicable Notice Response Deadline.

              e. Class Counsel will file with the Clerk of Court stamped copies of any Opt-out
                 Statements within one (1) business day of receipt of such from the Administrator.

              f. A final approval hearing will be held as soon thereafter as is convenient for the
                 Court.

              g. Fifteen (15) calendar days prior to the final fairness hearing, Plaintiffs will submit
                 a Motion for Judgment and Final Approval of the Settlements, together with a
                 motion seeking the payment of attorneys’ fees, costs, and the Service Payments.

              h. If the Court grants Plaintiffs’ Motion for Final Approval of the Settlement, the
                 Court will issue a Final Order and Judgment for Dismissal.

              i. Each Participating Class Member will have ninety (90) calendar days from the date
                 on which the Settlement Distribution Checks are mailed to negotiate his or her
                 settlement check(s).

              j. The “Effective Date” shall be the later of: (i) if an appeal has been filed from the
                 order of the Court granting Final Approval, the date on which the appeal and any
                 subsequent proceedings are fully and finally disposed of; or (ii) if no appeal is filed,
                 thirty-five (35) calendar days following the date of Final Approval.

              k. Ten (10) business days after the Effective Date, Defendants shall transfer the Gross
                 Settlement Amount to the Qualified Settlement Fund.

              l. No more than twenty-one (21) calendar days after the Effective Date, the
                 Administrator shall mail Settlement Distribution Checks to the Participating Class
                 Members, mail the attorneys’ fees and costs to Class Counsel, and mail service
                 awards to William Garvin and Dion Pemberton.

        26.      A full timeline of the dates set forth above are attached to the Notice of Motion as

 Exhibit 1.

        27.      The Court preliminarily approves the settlement and finds that it was reached as a

 result of vigorously contested litigation to resolve bona fide disputes. See Lynn’s Food Stores,

 Inc., 679 F.2d at 1353 n.8.


                                                    8
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 77 of 90 PageID #: 342



 SO ORDERED:



 ____________________________
 Hon. Judge Vera M. Scanlon

 Date:________________________




                                       9
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 78 of 90 PageID #: 343




                                 Exhibit	  D	  
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 79 of 90 PageID #: 344



               NOTICE OF PROPOSED CLASS ACTION LAWSUIT SETTLEMENT
                            AND FINAL FAIRNESS HEARING


 TO: ALL PERSONS EMPLOYED BY CABLEVISION AND/OR ALTICE AS AN
 OUTSIDE PLANT TECHNICIAN ASSIGNED TO A DEPOT IN THE BRONX OR
 BROOKLYN AT ANY TIME BETWEEN OCTOBER 4, 2011 and __________, 2018.

               A federal court authorized this notice. This is not a solicitation from a lawyer.

         Based on information in the records of Cablevision Systems New York City Corporation,
 Cablevision Systems Corporation, CSC Holdings, LLC, Altice USA, Inc., and Altice Technical
 Services US Corp. (“Cablevision” or Defendants”) you were employed as an Outside Plant Tech
 (“OSP”) assigned to a depot in the Bronx or Brooklyn at some point between October 4, 2011 and
 _______, 2018 (the “Class Period”) and are eligible to participate in the proposed settlement of
 the case captioned Villegas et al. v. Cablevision Systems New York City Corp. et al., 17-cv-05824-
 DLI-VMS (U.S. District Court for the Eastern District of New York) (the “Litigation” or the
 “Lawsuit”).

        PLEASE READ THIS NOTICE CAREFULLY. It contains important information
 about your rights and options concerning the settlement of the Lawsuit.

     •    The settlement will create a fund to pay certain current and former OSPs who worked at
          Cablevisions’ depots in the Bronx or Brooklyn between October 4, 2011 and ______, 2018
          for allegations concerning working “off-the-clock,” primarily by working through an
          unpaid 30-minute lunch break and also performing uncompensated pre-shift and post-shift
          activities. Before any payments are made to the individuals who decide to participate in
          this proposed class action settlement, fees and costs for court-appointed lawyers will come
          out of the fund, as will payments to the individuals who participated in this lawsuit by
          sitting for depositions and attending the mediation and general employer-side payroll tax
          obligations.

     •    This settlement resolves a lawsuit in the Eastern District of New York over whether
          Cablevision failed to pay certain employees for all hours worked and/or overtime
          compensation; it avoids the costs and risks to you that are associated with continuing the
          lawsuit; it pays money to current and/or former OSPs like you; and it releases Cablevision
          from liability.

     •    The two parties to this lawsuit disagree as to which party would have won if the case
          proceeded to trial.

     •    Your legal rights are affected by whether or not you chose to act per the terms of this
          Notice.




 49013133v.2
                                                      1
    Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 80 of 90 PageID #: 345



           •   According to Cablevision’s records you worked at Cablevision as an OSP from: [DATES
               OF EMPLOYMENT]. Please read this notice carefully to understand all of your rights
               and options.

                       YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT:

        OBJECT                          If you object to the settlement terms, you must write to the Court about
                                        why you don’t like the settlement (see below). The Court will consider
                                        your objections and may decide to address them at the Fairness Hearing
                                        on [DATE].
        EXCLUDE                         If you exclude yourself from the settlement, otherwise referred to as
        YOURSELF                        “opting-out,” you will not receive a payment for the proportionate share
                                        of the settlement fund. You will retain your right to bring or join any
                                        other lawsuit against Cablevision concerning legal claims related to
                                        overtime wages, unpaid wages for the period October 4, 2011 to
                                        ________, 2018.
        DO NOTHING                      You remain part of the class and receive your proportionate share of the
                                        settlement fund.


                                                    CRITICAL DATES

      [DATE]:           The last date to mail an Opt-Out Statement, set forth in Section 14 below.

      [DATE]:           The last date to mail any written objections to the Settlement.

      [DATE]:           The date of the Court hearing to determine whether the proposed settlement is fair,
                        reasonable and adequate and should be approved by the Court.


                                              WHAT THIS NOTICE CONTAINS


BASIC INFORMATION ......................................................................................................... PAGE 3

1. Why did I get this notice?
2. What is this case about?
3. Why is this a class action?
4. Why is there a settlement?
5. How do I know if I am part of the settlement?
THE SETTLEMENT BENEFITS—WHAT YOU GET ........................................................ PAGE 5

6. What does the settlement provide?
7. How much will my payment be?
8. Tax treatment of settlement



      49013133v.2
                                                                 2
    Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 81 of 90 PageID #: 346



HOW TO GET A PAYMENT AND EFFECT OF PAYMENT ............................................. PAGE 6

9. How can I get a payment?
10. When would I get my payment?
11. What am I giving up by staying in the class and getting a payment?
THE LAWYERS REPRESENTING YOU ............................................................................. PAGE 7

12. Do I have a lawyer in this case?
13. How will the lawyers be paid?
EXCLUDING YOURSELF FROM THE SETTLEMENT .................................................... PAGE 7

14. How do I get out of the settlement?
15. If I don’t exclude myself, can I sue Cablevision later?
16. If I exclude myself, can I get money from this settlement?
OBJECTING TO THE SETTLEMENT ................................................................................. PAGE 8

17. How do I tell the Court that I don’t like the settlement?
18. What’s the difference between objecting and excluding?
THE COURT’S FAIRNESS HEARING ................................................................................. PAGE 9

19. When and where will the Court decide whether to approve the settlement?
20. Do I have to come to the hearing?
21. May I speak at the hearing?
IF YOU DO NOTHING ........................................................................................................... PAGE 10

22. What happens if I do nothing at all?
HOW CAN I GET MORE INFORMATION? ...................................................................... PAGE 10




                                                BASIC INFORMATION


            1. Why did I get this notice?

             Cablevision’s records show that you currently work, or previously worked, for Cablevision
      as an OSP in a depot in the Bronx or Brooklyn at some point between October 4, 2011 and _____,
      2018, and that you may have worked without receiving overtime wages or compensation for all
      hours worked, as is required by law.

              You are receiving this notice because you have the right to know about a proposed
      settlement of a class action lawsuit, and about all of your options, before the Court decides whether
      to approve the settlement. You have the ability to participate in the settlement, or you may decline
      to do so.




      49013133v.2
                                                                 3
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 82 of 90 PageID #: 347



        This notice explains the process required for informing the attorneys and the Court of your
 decision. The notice also explains the process the Court has put in place for deciding whether to
 approve the settlement, and for administering the settlement if it is approved.

        The Court in charge of this case is the United States District Court for the Eastern District
 of New York, and the case is known as Villegas et al. v. Cablevision Systems New York Corp. et
 al, Case No. 17-cv-05824-DLI-VMS. The people who initiated the suit are called Plaintiffs, and
 the companies they sued, referred to collectively as Cablevision, are called Defendants.

         2. What is this case about?

         Cablevision employees filed a lawsuit claiming that Cablevision failed to record and pay
 OSPs for time spent working off-the-clock during an unpaid 30-minute meal break and before
 and after their shifts and failed to provide accurate wage statements.

        Cablevision does not discourage your participation in the settlement, and the law strictly
 prohibits Cablevision from retaliating against you for participating in the settlement.

         3. Why is this a class action?

         In a class action, one or more people – the Named Plaintiffs – sued on behalf of people
 who have similar claims. All these people are Class or Collective Members. One court resolves
 the issues for all Class Members, except for those who choose to exclude themselves from the
 Class by filing an Opt-Out Statement (see below).

         4. Why is there a settlement?

         The Court did not decide in favor of the Plaintiffs or the Defendants. Instead, both sides
 agreed to a settlement before trial. That way, both sides avoid the cost of a trial, and the people
 affected will get compensation. The Class Representatives and the attorneys (i.e., “Class Counsel”
 as described in Section 12 below) think the settlement is the best outcome for all Class Members.
 Both sides agreed to the settlement to resolve the case, and avoid further disputes, inconvenience,
 and expense. By agreeing to settle the case, Cablevision does not admit any liability, culpability,
 negligence, or wrongdoing.

         5. How do I know if I am part of the settlement?

      The Court decided that every individual who fits into the following category is a Class
 Member:

     •     Individuals who are or were employed by Cablevision as an OSP assigned to a depot in the
           Bronx or Brooklyn at any point in time from October 4, 2011 through _______, 2018.




 49013133v.2
                                                  4
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 83 of 90 PageID #: 348




                         THE SETTLEMENT BENEFITS—WHAT YOU GET

         6. What does the settlement provide?

        Cablevision has agreed to pay no more than eight hundred thousand dollars ($800,000.00)
 to Class Members who choose to participate in the settlement (“Participating Class Members”).
 Before the Class Members are paid, however, the following amounts may be removed from the
 settlement fund:

     •        Attorneys’ Fees and Costs: The attorneys for the Class Members will ask the Court to
              grant them $200,000 from the settlement fund to pay for their fees in this action. The
              attorneys for the Class Members will also ask the Court to grant them the actual amount of
              any costs expended on behalf of the class, which shall not exceed $15,000.00

     •        Class Representative Payments: The Class Representatives will seek special payments for
              their service in bringing this lawsuit on behalf of the Class Members. The total amount in
              service payments they seek is $15,000, to be distributed among the Class Representatives
              as follows: $10,000.00 to William Gilbert Garvin; and $5,000.00 to Dion Pemberton. The
              Class Representatives receive these special payments because of their involvement in the
              Lawsuit, particularly the time they each spent sitting for depositions and/or attending the
              mediation sessions.

     •        Defendants’ Share of Payroll Taxes. All standard employer-side tax obligations, including
              the Employer Federal Insurance Contributions Act (FICA) amount, arising out of payments
              to the Collective Members.

         7.    How much will my payment be?

         If you decide to participate in the settlement, it is estimated that your share of the settlement
 fund will be: $_______. This represents your total share of the settlement fund, which includes a
 share for claims under the Fair Labor Standards Act (“FLSA”), if any, as well as your claims under
 the New York Labor Law (“NYLL”). To participate in settlement you do not need to do
 anything.

        Your share of the settlement fund was calculated based on the number of weeks you worked
 for Cablevision as an OSP assigned to a depot in either the Bronx or Brooklyn between October
 4, 2011 and ________, 2018. Specifically, you were allotted 1.75 points for any week worked in
 the Brooklyn and 1 point for any week worked in the Bronx. Your settlement sum is a pro rata
 share of the settlement fund based on your total allotted points. Based on Cablevisions records
 you worked ___ weeks in the Bronx and ___ weeks in Brooklyn.

        The calculation of the number of weeks you worked is based on Cablevision’s human
 resource and payroll records. In calculating your share of the settlement fund, any partial weeks
 that you worked in any particular depot were treated as full weeks of work. A week was only



 49013133v.2
                                                      5
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 84 of 90 PageID #: 349



 included in the calculation if you received pay for actual work you performed during that week.
 This means that any weeks for which you did not perform work, but were paid due to vacation,
 sick pay, FMLA, or other similar reasons, would not be included in calculating your portion of the
 settlement fund.

        If you would like to dispute the number of weeks that you worked, you should contact the
 Claims Administrator at ___-___-____. In a dispute as to how many weeks you worked
 Cablevision’s records will be presumed to be correct, but the Parties will evaluate any information
 and evidence you submit to the Claims Administrator and then reach a final decision.

       8. Tax treatment of settlement

        If you choose to participate in the settlement, 50% of the payment made to you will be (a)
 deemed taxable, wage income paid under an IRS Form W-2, and (b) subject to ordinary payroll
 withholdings; and 50% of the payments made to you from the Settlement Fund shall be treated as
 non-wage income and reported on an IRS Form 1099.

                                  HOW TO GET A PAYMENT

       9. How can I get a payment?

       To qualify for payment of your share of the settlement fund, you do not need to do
 anything. You will receive a check in the mail after the court approves the settlement.

       10. When would I get my payment?

        The Court will hold a hearing on [DATE] to decide whether to approve the settlement. If
 the Court approves the settlement after that hearing, there may still be appeals. It is always
 uncertain whether these appeals can be resolved, and resolving them can take time, perhaps more
 than a year. Everyone who participates in the settlement will be informed of the progress of the
 settlement. Please be patient.

       11. What am I giving up by staying in the class and getting a payment?

        If you worked for Cablevision as an OSP assigned to a depot in the Bronx or Brooklyn,
 and you do not exclude yourself from this settlement by submitting an Opt-Out Statement pursuant
 to Section 14 below, and the Court grants final approval of the settlement, you will release
 Cablevision, plus all of their respective past, present and future parents, subsidiaries, affiliates,
 predecessors, successors, directors, officers, members, employees, and anyone else acting for any
 of them from liability for all claims under the NYLL and any other applicable state or local wage
 and hour law, whether know or unknown, between October 4, 2011 and ______, 2018.

        If you have not previously filed a consent to join the Litigation with the Court, and you
 receive and cash your settlement check you will release all claims under the federal Fair Labor
 Standards Act (“FLSA”) between October 5, 2014 and ______, 2018 that you may have for unpaid
 wages and/or overtime based on your employment with Cablevision, and any claims under federal


 49013133v.2
                                                  6
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 85 of 90 PageID #: 350



 law that arise from or are related to the facts alleged in the lawsuit and/or your employment with
 Cablevision. You will not release any FLSA claims if you do not cash your settlement check.

         In addition to waiving and releasing the claims covered above by participating in the
 Lawsuit you agree never to sue any of the Released Parties in any forum for claims, laws, or
 theories covered by the Release and agree that any such claim, if filed, shall be immediately
 dismissed with prejudice upon request by the Released Party(ies). This covenant not to sue is
 limited only to Released claims (i.e. claims arising under the FLSA, the NYLL, and any other
 applicable federal, state, or local wage and hour law) between October 4, 2011 and ______, 2018.

                           THE LAWYERS REPRESENTING YOU

       12. Do I have a lawyer in this case?

        If you choose to stay in the class, the Court has decided that the Law Office of Christopher
 Q. Davis is qualified to represent you and all other Class Members. These attorneys are called
 “Class Counsel.” You do not need to hire your own attorney because Class Counsel is working
 on your behalf. You will not be charged for these lawyers. However, if you want to be represented
 by your own lawyer, you may hire one at your own expense.

        If you have questions or desire additional details, you may call, email or correspond with
 Class Counsel. Class Counsel’s contact information is:

                The Law Office of Christopher Q. Davis, PLLC
                225 Broadway, Suite 1803
                New York, NY 10007
                646-430-7930
                paralegal@workingsolutionsnyc.com

       13. How will the lawyers be paid?

          Class Counsel will ask the Court to approve payment of up to $200,000, plus the actual
 costs expended in litigating this matter, not to exceed $15,000, to them from the settlement fund
 for attorneys’ fees and expenses. The fees would pay Class Counsel for investigating the facts,
 litigating the case, and negotiating the settlement. Cablevision has agreed not to oppose Class
 Counsel’s request for these fees and expense reimbursement, but the Court may award less than
 this amount.

                  EXCLUDING YOURSELF FROM THE SETTLEMENT

         If you don’t want a payment from this settlement, and you want to keep the right to sue
 Cablevision or continue with a pending lawsuit you already initiated against Cablevision regarding
 claims for unpaid wages and overtime under New York law for acts that occurred between October
 4, 2011 and _____, 2018, then you must take steps to get out. This is called excluding yourself or
 opting out of the settlement class.


 49013133v.2
                                                 7
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 86 of 90 PageID #: 351



       14. How do I get out of the settlement?

        If you do not wish to be bound by the settlement and do not wish to receive a settlement
 payment, you must mail the enclosed Opt-Out Statement, postmarked no later than [DATE]. You
 must include your name, address, and telephone number in the letter, and sign and date it. You
 should send the letter to:

                                 CABLEVISION SETTLEMENT
                                 RG/2 Claims Administration LLC
                                         PO Box 59479
                                  Philadelphia, PA 19102-9940

         If you ask to be excluded from the settlement, you will not get any payment for your portion
 of the settlement, and you cannot object to the settlement. You will not be legally bound by
 anything that happens in this lawsuit. You may be able to sue Cablevision for claims covered by
 the release in the future.

       15. If I don’t exclude myself, can I sue Cablevision later?

        Unless you exclude yourself, you give up any right to sue Cablevision for claims under the
 NYLL and any other applicable state or local wage and hour law for the period of October 4, 2011
 through _____, 2018. If you have a pending lawsuit against Cablevision covering these matters,
 speak to your lawyer in that case immediately. You must exclude yourself from this Class to
 continue your own lawsuit. Remember, the exclusion deadline is [DATE]. To exclude yourself
 from the state law claims, you must affirmatively submit the Opt-Out Statement (described above).

       16. If I exclude myself, can I get money from this settlement?

        No. You will not receive any money if you exclude yourself from this settlement. If you
 do not exclude yourself (as explained in Paragraph 14 above), you will remain in the Class. That
 means that you cannot sue, continue to sue, or be a party in any other lawsuit against the
 Defendants pertaining to any released claims. It also means that all of the Court’s orders will apply
 to you and legally bind you.

                            OBJECTING TO THE SETTLEMENT

        If you choose to stay in the class, you can tell the Court that you don’t agree with the
 settlement or some part of it. This is called objecting to the settlement. The Court will consider
 your views.

       17. How do I tell the Court that I don’t like the settlement?

         To object, you must submit a letter that says “I object to the Settlement proposed in the
 Villegas v. Cablevision litigation as it relates to my rights under the Settlement Agreement,” as
 well as the reasons that you object to the settlement. Please note that you can only object to the



 49013133v.2
                                                  8
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 87 of 90 PageID #: 352



 terms of the settlement if you do not opt out of the settlement and file an objection by the
 required date. However, if the Court rejects your objection, you will still be bound by the terms
 of the settlement. The letter must include your name (and former names, if any), address, telephone
 number, and signature. You may withdraw your objection at any time.

         The Court will hold a hearing, called a fairness hearing, to decide whether to approve the
 settlement. More information about this hearing can be found below, in Sections 19-21 of this
 notice. If you wish to appear at the fairness hearing, you should also state in your letter objecting
 to the settlement: “I intend to appear at the Fairness Hearing.” Your letter must be postmarked no
 later than [DATE]. You should send the letter to:

                                  CABLEVISION SETTLEMENT
                                  RG/2 Claims Administration LLC
                                          PO Box 59479
                                   Philadelphia, PA 19102-9940

        If you do not comply with the procedures and deadlines described in this notice for
 submitting written comments objecting to the settlement or appearing at the fairness hearing, you
 will not be entitled to be heard at the hearing, or to contest or appeal any approval of the settlement
 or any award of attorneys’ fees or expenses, or to contest or appeal from any other orders or
 judgments of the Court entered in connection with the settlement. The Parties may file with the
 Court written responses to any filed objections.

       18. What’s the difference between objecting and excluding?

        Objecting is simply telling the Court that you do not like something about the settlement.
 You can only object if you participate in the settlement. You cannot object to the settlement
 and exclude yourself from the settlement by submitting an Opt-Out Statement.

        Excluding yourself is telling the Court that you don’t want to be part of the class. If you
 exclude yourself, you have no basis to object because the case no longer affects you.

                             THE COURT’S FAIRNESS HEARING

        The Court will hold a fairness hearing on [DATE] to decide whether to approve the
 settlement. You may attend and, if you submitted a proper and timely objection, you may ask to
 speak, but you do not have to. You may not speak at the hearing if you have excluded yourself
 from the class.

       19. When and where will the Court decide whether to approve the settlement?

        The Court will hold a fairness hearing before Judge Vera M. Scanlon on [DATE] in
 Courtroom 13A-South Wing at the United States District Court for the Eastern District of New
 York, 225 Cadman Plaza East, Brooklyn, NY 11201. The purpose of this hearing will be for the
 Court to determine whether the settlement is fair, adequate, reasonable and should be approved by



 49013133v.2
                                                   9
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 88 of 90 PageID #: 353



 the Court. The Court will take into account any comments or objections that have been filed in
 accordance with the procedures described above.

       20. Do I have to come to the hearing?

         No. Class Counsel will answer questions that Judge Scanlon may have. However, you are
 welcome to come at your own expense. If you sent an objection to the settlement, you don’t have
 to come to Court to talk about it. As long as you mailed in your written objection on time, the
 Court will consider it. You may also pay your own lawyer to attend, but that is not necessary.
     21.
      21. May I speak at the hearing?
     22.
     If you would like to speak at the hearing, you should follow the process described at Section
 17 of this notice. You cannot speak at the hearing if you excluded yourself from the class or
 did not submit an objection.

                                   IF YOU DO NOTHING

       22. What happens if I do nothing at all?

        If you do nothing, you will get money under the settlement representing your share of the
 Net Settlement Amount.

                         HOW CAN I GET MORE INFORMATION?


         This notice does not contain all of the terms of the proposed settlement. More details are
 in a Settlement Agreement. You can get a copy of the Settlement Agreement by contacting Class
 Counsel. If you have any other questions or desire additional details, you may also contact Class
 Counsel. Class Counsel’s contact information is:

                The Law Office of Christopher Q. Davis, PLLC
                225 Broadway, Suite 1803
                New York, NY 10007
                646-430-7930
                paralegal@workingsolutionsnyc.com




 49013133v.2
                                                10
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 89 of 90 PageID #: 354




                                 Exhibit	  E	  
Case 1:17-cv-05824-VMS Document 57-1 Filed 10/11/18 Page 90 of 90 PageID #: 355



                                    OPT-OUT STATEMENT

 CABLEVISION SETTLEMENT
 RG/2 Claims Administration LLC
 PO Box 59479
 Philadelphia, PA 19102-9940

 Dear Sir or Madam:

         I want to exclude myself (print full name)__________________________________ from

 the settlement in Villegas et al. v. Cablevision Systems New York City Corp. et al., 17-cv-05824-

 DLI-VMS (U.S. District Court for the Eastern District of New York). I understand that by

 submitting this Opt-Out Statement I am electing not to be bound by the settlement and not to

 receive a payment under the settlement.


 My personal information is:

 Full Name:            ____________________________________________________________

 My address:           ____________________________________________________________

                       ____________________________________________________________

 My phone number:      ____________________________________________________________

 My email address:     ____________________________________________________________


 Date:                 _____________, 20__

 Signature:            __________________
